Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 C Page 1 of 147



                                     Exhibit C
                          June 22, 2020 Hearing Transcript
Case 20-03049    Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                  C Page 2 of 147
                                                                                     1

    1                        UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
    2                              CHARLOTTE DIVISION

    3   IN RE:                                 :     Case No. 20-30608-JCW
                                                     (Jointly Administered)
    4   ALDRICH PUMP LLC, ET AL.,              :
                                                     Chapter 11
    5           Debtors,                       :
                                                     Charlotte, North Carolina
    6                                          :     Monday, June 22, 2020
                                                     2:14 p.m.
    7                                 :
        : : : : : : : : : : : : : : : : : : : : : : : : : : : : : : : :
    8
        ALDRICH PUMP LLC and MURRAY            :     AP 20-03041-JCW
    9   BOILER LLC,
                                               :
  10            Plaintiffs,
                                               :
  11                 v.
                                               :
  12    THOSE PARTIES TO ACTIONS
        LISTED ON APPENDIX A TO                :
  13    COMPLAINT and JOHN AND JANE
        DOES 1-1000,                           :
  14
                Defendants.                    :
  15
        : : : : : : : : : : : : : : : : : : : : : : : : : : : : : : : :
  16
                TRANSCRIPT OF EMERGENCY HEARING ON FIRST DAY PLEADINGS
  17                    BEFORE THE HONORABLE J. CRAIG WHITLEY,
                            UNITED STATES BANKRUPTCY JUDGE
  18

  19
        Audio Operator:                        COURT PERSONNEL
  20

  21    Transcript prepared by:                JANICE RUSSELL TRANSCRIPTS
                                               1418 Red Fox Circle
  22                                           Severance, CO 80550
                                               (757) 422-9089
  23                                           trussell31@tdsmail.com

  24
        Proceedings recorded by electronic sound recording; transcript
  25    produced by transcription service.
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 C Page 3 of 147
                                                                                    2

    1   APPEARANCES (via video and telephone conference):

    2
        For the Debtors:                      Rayburn Cooper & Durham, P.A.
    3                                         BY: JOHN R. MILLER, JR., ESQ.
                                              227 West Trade St., Suite 1200
    4                                         Charlotte, NC 28202

    5                                         Jones Day
                                              BY: DAVID S. TORBERG, ESQ.
    6                                         51 Louisiana Avenue, N.W.
                                              Washington, D.C. 20001
    7
                                              Jones Day
    8                                         BY: GENNA GHAUL, ESQ.
                                                   JAMES M. JONES, ESQ.
    9                                         250 Vesey Street
                                              New York, NY 10281
  10
                                              Jones Day
  11                                          BY: BRAD B. ERENS, ESQ.
                                                   MARK A. CODY, ESQ.
  12                                               CAITLIN K. CAHOW, ESQ.
                                              77 West Wacker, Suite 3500
  13                                          Chicago, IL 60601

  14                                          Evert Weathersby Houff
                                              BY: C. MICHAEL EVERT, JR., ESQ.
  15                                          3455 Peachtree Road, NE, #1550
                                              Atlanta, GA 30326
  16
        For Certain Asbestos                  Caplin & Drysdale
  17    Claimants:                            BY: KEVIN MACLAY, ESQ.
                                                   TODD PHILLIPS, ESQ.
  18                                          One Thomas Circle, NW, Suite 1100
                                              Washington, DC 20005
  19
                                              Robinson & Cole LLP
  20                                          BY: NATALIE D. RAMSEY, ESQ.
                                                   DAVIS LEE WRIGHT, ESQ.
  21                                               JAMIE L. EDMONSON, ESQ.
                                              1201 N. Market Street, Suite 1406
  22                                          Wilmington, DE 19801

  23                                          Robinson & Cole LLP
                                              BY: LAURIE A. KREPTO, ESQ.
  24                                          1650 Market Street, Suite 3600
                                              Philadelphia, PA 19103
  25
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 C Page 4 of 147
                                                                                    3

    1   APPEARANCES (via video and telephone conference continued):

    2   For Certain Asbestos                  Maune Raichle
        Claimants:                            BY: MARCUS RAICHLE, JR., ESQ.
    3                                              CHRIS McKEAN, ESQ.
                                              1015 Locust Street, Suite 1200
    4                                         St. Louis, MO 63101

    5                                         Essex Richards, P.A.
                                              BY: HEATHER W. CULP, ESQ.
    6                                         1701 South Boulevard
                                              Charlotte, NC 28203
    7
                                              Winston & Strawn LLP
    8                                         BY: DAVID NEIER, ESQ.
                                              200 Park Avenue
    9                                         New York, NY 10166-4193

  10    For _______:                          Windels Marx
                                              BY: ANDREW CRAIG, ESQ.
  11                                          One Giralda Farms
                                              Madison, NJ 07940
  12
        For Trane Technologies                McCarter & English, LLP
  13    Company LLC and Trane U.S.            BY: GREGORY J. MASCITTI, ESQ.
        Inc.:                                 825 Eighth Avenue, 31st Floor
  14                                          New York, NY 10019

  15                                          Burt & Cordes, PLLC
                                              BY: STACY C. CORDES, ESQ.
  16                                          122 Cherokee Road, Suite 1
                                              Charlotte, NC 28207
  17
        For Richard and Calvena               JD Thompson Law
  18    Sisk:                                 BY: LINDA W. SIMPSON, ESQ.
                                              P. O. Box 33127
  19                                          Charlotte, NC 28233

  20                                          Kazan McClain
                                              BY: STEVEN KAZAN, ESQ.
  21                                          55 Harrison St. Suite 400
                                              Oakland, CA 94607
  22
        For Bankruptcy Administrator: SHELLEY ABEL
  23                                  402 W. Trade Street, Suite 200
                                      Charlotte, NC 28202-1669
  24

  25
Case 20-03049    Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                  C Page 5 of 147
                                                                                     4

    1                                         INDEX

    2
                                        Cross
    3   WITNESSES FOR THE
          CLAIMANTS:
    4   Ray Pittard                     115

    5   Allan Tananbaum                 122

    6

    7

    8   EXHIBITS:                                          Marked       Received

    9           Declarations of Ray Pittard
                  and Allan Tananbaum                                      73
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case 20-03049   Doc 1-3    Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                  C Page 6 of 147
                                                                                     5

    1                               P R O C E E D I N G S

    2       (Call to Order of the Court)

    3              THE COURT:      Have a seat.

    4              We're -- for those who haven't met me, I'm Judge

    5   Whitley.     We're here in Aldrich Pump and Murray Boiler for

    6   first day hearings.        We're having to do this by a combination

    7   of videoconferencing and teleconferencing and I understand

    8   y'all've already had some technical issues.              In addition to

    9   whatever the computer might do to everyone, let me also say

  10    that if you hear pumping in the background, it is neither your

  11    heart rate nor the computer, but instead, construction going on

  12    immediately behind us on the annex.            The building staff decided

  13    today would be a good day to start running a jackhammer and

  14    we'll have some extraneous noise.            So we'll do the best we can.

  15               Let -- before we get going, let me see who we have

  16    appearing.        If you're just listening in and don't need to

  17    announce, I don't need to hear from you.              But otherwise, what

  18    I'd like to do is start with those who are appearing by video

  19    and ask those parties to announce not only their own

  20    appearances, but anyone else that is representing the same

  21    client.    And then I'll go to those appearing telephonically and

  22    needing to announce and from there, if we miss anyone, then

  23    I'll call for others.

  24               Ground rules, generally speaking, if you are not

  25    speaking -- I'm a little reluctant to say this considering the
Case 20-03049    Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                  C Page 7 of 147
                                                                                     6

    1   problems that you were having a moment ago -- but if you are

    2   not speaking, generally, I want you to mute your, your

    3   microphones.       Please don't put us on hold.         Don't interrupt

    4   other speakers.       I'll give everyone a full chance to, to speak

    5   today.     And otherwise, if you get knocked off, try to get back

    6   on the line and if not, make a, a note of the time so that we

    7   know when you were missing and we'll try to do the best we can.

    8               But the bottom line is if some of you have multiple

    9   attorneys in the case, we may have to go to your secondary

  10    attorney if we can't get you back on the line.

  11                So with that, we'll give it a go.

  12                Starting out, I understand, Mr. Miller, Jack Miller,

  13    you're here on behalf of, of the debtors in possession?

  14                MR. MILLER:      Yes, your Honor.      Thank you.

  15                THE COURT:     All right.

  16                Also, Mr. Rayburn, is he appearing?

  17        (No response)

  18                THE COURT:     Mr. Gordon?      Greg Gordon's on the line?

  19        (No response)

  20                THE COURT:     No.

  21                Brad Erens?

  22                MR. ERENS:     Yes, your Honor.       Brad Erens, E-R-E-N-S,

  23    of Jones Day on behalf of the debtors.             Thank you.

  24                THE COURT:     Okay.    Thank you.

  25                Let's see.     We had Glenn Thompson?        Mr. Thompson on
Case 20-03049    Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                  C Page 8 of 147
                                                                                     7

    1   the line?

    2       (No response)

    3               THE COURT:     Stacy Cordes?

    4               MS. CORDES:      Good afternoon, your Honor.         I'm --

    5   I'm --

    6               THE COURT:     I see you.

    7               MS. CORDES:      Yes.

    8               THE COURT:     Okay.    Got anyone else that you need to

    9   announce for?

  10                MS. CORDES:      Stacy Cordes on behalf of Trane

  11    Technologies Company LLC and Trane U.S. Inc. and on the Zoom

  12    call with me is Greg Mascitti.           I'm local counsel and he can

  13    announce for himself.

  14                MR. MASCITTI:      Greg Mascitti, McCarter & English, on

  15    behalf of Trane Technologies Company LLC and Trane U.S. Inc.

  16                THE COURT:     Okay.    Thank you.

  17                MR. MASCITTI:      Good afternoon, your Honor.

  18                THE COURT:     All right.

  19                I believe that -- anyone else on the videoconference

  20    that I don't have, already?

  21        (No response)

  22                THE COURT:     Okay.

  23                MS. SIMPSON:      Linda Simpson.

  24                THE COURT:     Okay.

  25                MS. SIMPSON:      I'll be on behalf of the Sisks --
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 C Page 9 of 147
                                                                                      8

    1              THE COURT:     All right.

    2              MS. SIMPSON:      -- personal injury claimants --

    3              THE COURT:     Uh-huh (indicating an affirmative

    4   response).

    5              MS. SIMPSON:      -- and Steven Kazan is also on for,

    6   listening.

    7              THE COURT:     Okay.

    8              Anyone else on the video?

    9              All right.     Appearing --

  10               MS. ABEL:     Shelley Abel, Bankruptcy Administrator.

  11               THE COURT:     Very good, thank you.

  12               MR. CODY:     Your Honor, Mark Cody here on behalf of the

  13    debtors as well from Jones Day.

  14               MS. CAHOW:     And good afternoon, your Honor.           Caitlin

  15    Cahow, Jones Day, on behalf of the debtors.

  16               THE COURT:     Anyone else on the video?

  17        (No response)

  18               THE COURT:     All right.     Telephonically, I understood

  19    there were a number of other Jones Day attorneys on, on behalf

  20    of the debtor.

  21               Mr. Torberg, are you with us?          Torberg?

  22        (No response)

  23               THE COURT:     Ms. Cahow has already said something.

  24               Genna Ghaul?      Ghaul?    Ghaul?

  25               MS. GHAUL:     Yes, your Honor.       Genna Ghaul of Jones
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 10 of 147
                                                                                      9

    1   Day.

    2              THE COURT:     All right, very good.

    3              And let's see.      Mr. Evert, Michael Evert?

    4              MR. EVERT:     Yes, your Honor.

    5              THE COURT:     All right.

    6              And Matthew Tomsic?

    7       (No response)

    8              THE COURT:     All right.

    9              And then other telephonics.          I'm showing Steven Kazan

  10               Mr. Kazan, who are you representing?              You can unmute

  11    if --

  12               MR. KAZAN:     Your Honor, I'm with Linda Simpson on

  13    behalf of our clients, the Sisks.

  14               THE COURT:     Thank you.

  15               Mr. Parrish, Felton Parrish?

  16        (No response)

  17               THE COURT:     Mr. Parrish is not on.

  18               Andrew Craig?      Mr. Craig?

  19               MR. CRAIG:     I'm on the video, your Honor.

  20               THE COURT:     Okay.    Sorry.    I got these so quickly --

  21               MR. CRAIG:     Sorry about that.

  22               THE COURT:     -- I wasn't paying attention to who was

  23    announcing where, so.

  24               Marcus Raichle?

  25        (No response)
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 11 of 147
                                                                                    10

    1              THE COURT:     No.

    2              MR. RAICHLE:      I apologize.     I had a little trouble

    3   turning off my mute.

    4              I'm being repre -- my clients are represented by

    5   Natalie Ramsey and Kevin Maclay of Robinson & Cole and Caplin &

    6   Drysdale.

    7              THE COURT:     Okay, very good.

    8              Chris McKean?

    9              MR. RAICHLE:      He's with me.

  10               THE COURT:     Okay.

  11               Heather Culp?

  12               MR. RAICHLE:      Here as well.

  13               THE COURT:     Okay.

  14               Mr. David McGonigle, K&L Gates?           Mr. McGonigle?

  15        (No response)

  16               THE COURT:     Ashley Surinak?

  17        (No response)

  18               THE COURT:     No.

  19               Jamie Edmonson?

  20               MS. EDMONSON:        Yes, your Honor.     I represent

  21    Mr. Raichle's clients with Ms. Ramsey and Mr. Maclay.

  22               THE COURT:     All right.     We got a lot of feedback.

  23    Could you try that one more time?

  24               MS. EDMONSON:        Yes, I'll try, your Honor.        Jamie

  25    Edmonson, Robinson & Cole.          I represent Mr. Raichle's clients
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 12 of 147
                                                                                     11

    1   with Ms. Ramsey and Mr. Maclay.

    2              THE COURT:     Laurie Krepco, Krepto?

    3              MS. KREPTO:      Your Honor, this is Laurie Krepto and I'm

    4   with Jamie Edmonson and Natalie Ramsey with the Robinson & Cole

    5   firm.

    6              THE COURT:     Very good.

    7              Rob Jordan?

    8              MR. JORDAN:      Yes, yes, your Honor.       I'm here.

    9              THE COURT:     Okay.    And, Mr. Jordan, are you with the

  10    same group?

  11               MR. JORDAN:      I am with KCC, the claims agent.

  12               THE COURT:     Very good, thank you.

  13               Ms. Ramsey, we've already gotten you.

  14               Mr. Maclay?

  15               MR. MACLAY:      Yes, your Honor.      Obviously, I'm here

  16    from Caplin & Drysdale, along with, with Natalie and, and Dave

  17    Neier from Winston.       With me on the phone, but he's muted so he

  18    can't speak up is Todd Phillips.

  19               THE COURT:     Okay, very good.

  20               David Neier, Neier?

  21               MR. NEIER:     Good afternoon, your Honor.          David Neier

  22    on behalf of the same clients as Ms. Ramsey and Mr. Maclay.

  23               THE COURT:     Okay, very good.

  24               Ms. Abel, we already got.

  25               James Jones?
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 13 of 147
                                                                                    12

    1              MR. JONES:     Here, your Honor.       I'm with Jones Day as

    2   well.

    3              THE COURT:     Okay, very good.

    4              And Michael Brockland?

    5       (No response)

    6              THE COURT:     Okay.

    7              Are there others on the line that need to announce

    8   appearances?      If you're just listening to the, to the hearing

    9   and don't anticipate speaking or representing anyone, I don't

  10    need an announcement.

  11               But are there any others on the telephone line?

  12               MR. MILLER:      Your Honor, this is Jack Miller.           I know

  13    Mr. Torberg, you called his name and he didn't respond, but I

  14    do know he's on.

  15               THE COURT:     Okay, very good.

  16               MR. TORBERG:      Yes, I am on, your Honor.

  17               THE COURT:     Excellent.

  18               MR. TORBERG:      Can you hear me now?

  19               THE COURT:     Yes, sir.

  20               MR. TORBERG:      Okay, thank you.

  21               THE COURT:     Anyone else?

  22        (No response)

  23               THE COURT:     Okay, very good.

  24               First day motions.       I suppose I ought to turn -- who's

  25    going to be speaking on behalf of the debtor, debtors, at this
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 14 of 147
                                                                                       13

    1   moment in the case?

    2              MR. MILLER:      Your Honor, this is Jack Miller.           I, I

    3   was going to start it off and then I'll hand things off to

    4   Mr. Erens, if that's okay with the Court.

    5              THE COURT:     Please.

    6              MR. MILLER:      All right.     Afternoon, your Honor.           Jack

    7   Miller, Rayburn Cooper & Durham, on behalf of the debtors,

    8   Aldrich Pump LLC and Murray Boiler LLC.

    9              THE COURT:     Uh-huh (indicating an affirmative

  10    response).

  11               MR. MILLER:      First off, thank you very, very much for

  12    the Court's accommodation this afternoon.             I think the Court

  13    knows we always do appreciate the Court's flexibility in

  14    scheduling us in here.

  15               THE COURT:     Uh-huh (indicating an affirmative

  16    response).

  17               MR. MILLER:      Your Honor, as I said, the, the folks

  18    with Jones Day are going to be handling the first days.                 I

  19    think Mr. Erens is going to, is going to kick it off with a

  20    little bit of background and then turn it over to Mr. Cody and

  21    Ms. Cahow to, to handle the administrative first day pleadings

  22    and then it'll probably go back to Mr. Erens to deal with the

  23    adversary proceeding.

  24               And so with that, your Honor, it's my pleasure to

  25    introduce those three to the Court and look forward to, to
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 15 of 147
                                                                                         14

    1   working with them.       Thank you, your Honor.

    2              THE COURT:     All right.

    3              Mr. Erens?

    4              MR. ERENS:     Thank you, your Honor.        Yes, Brad Erens,

    5   again, E-R-E-N-S, of Jones Day on behalf of the debtors.

    6              As Mr. Miller indicated, we did want to give a little

    7   bit of background in this case before we got into the first day

    8   motions, in particular, the corporate history, some of the

    9   product history, the asbestos litigation that's led us to come

  10    to this Court, and then our ultimate plans for this chapter 11

  11    proceeding.

  12               If you don't mind, your Honor, I just wanted to pin

  13    the video so I can see, your Honor as well.             Thank you.       Okay.

  14               As Mr. Miller indicated, there are two debtors,

  15    Aldrich Pump and Murray Boiler.          The reason there are two

  16    debtors in this case is, historically, for this corporate

  17    family there were two legal entities that, that were the

  18    subject of asbestos claims in the tort system.               Those two

  19    entities now today are Aldrich Pump and Murray Boiler.                   Both

  20    companies are indirect wholly-owned subsidiaries of Trane

  21    Technologies plc, that's a publicly traded company.                The

  22    headquarters of Trane Technologies as well as the debtors,

  23    Aldrich and Murray, are in Davidson, North Carolina.

  24               So again, it's not just Trane.          The debtors'

  25    headquarters are up the road in Davidson, North Carolina.                   So
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 16 of 147
                                                                                    15

    1   we're happy to be, your Honor, in the neighborhood in a local

    2   court and the companies' executives are, are nearby the Court.

    3   The debtors have filed these chapter 11 cases, your Honor, to

    4   address unrelenting burden of asbestos claims that have been

    5   pursued against them for many, many years at this point.

    6              Let start off with some products history.              The

    7   debtors, I think it's important to note, never used asbestos to

    8   manufacture a product.        Rather, historically, going back a

    9   couple of decades now, more than a couple decades, the debtors

  10    made equipment that, in some instances, incorporated asbestos-

  11    containing components manufactured and designed by third

  12    parties.    I should mention, your Honor, most, if not all, of

  13    what I'm going to say is in our Information Brief that we filed

  14    on the first day, but I wanted to do this to highlight some

  15    items for purposes of this court hearing.

  16               So let's start with debtor, Aldrich.              Aldrich's

  17    asbestos litigation history largely surrounds its manufacture

  18    of pumps and compressors that incorporated metal piping through

  19    which liquids or gases flowed.          And I think it's important to

  20    understand the product, your Honor.           I won't spend a lot of

  21    time on this, but where the pipes in the equipment connected to

  22    each other or to metal surfaces leaks could occur and as a

  23    result a ring-shaped sealing product known as a gasket was

  24    inserted into the connection between the pipes or between the

  25    pipes and the metal surfaces to avoid such leaks and to protect
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 17 of 147
                                                                                    16

    1   against sealing failures that, your Honor, could be quite

    2   serious.    If you have high temperature liquids or high volume

    3   liquids or gases, a leak could cause serious illness -- excuse

    4   me -- serious injury, death, or catastrophic losses. The

    5   gaskets, most importantly, spent their entire lives inserted

    6   between the two pieces of metal, either the pipes or the pipe

    7   and the metal surfaces, except when the equipment needed

    8   repair.

    9              So that's the product, mostly, that Aldrich has been

  10    involved with.      Until about, roughly, 30 years ago certain

  11    gaskets, not all gaskets, but certain gaskets available in the

  12    marketplace contained asbestos.          In nearly all instances, the

  13    type of asbestos fiber used in the gaskets purchased by

  14    Aldrich, again from third parties, was chrysotile, a form of

  15    asbestos that I think is widely recognized as either incapable

  16    of causing, or certainly far less likely to cause disease than

  17    fibers such as amphiboles.         And any asbestos fibers contained

  18    in the gaskets were fully encapsulated.            So this was not a

  19    friable product.

  20               So the gaskets were inserted between the pipes, the

  21    gaskets themselves were chrysotile, and the gaskets were

  22    encapsulated in terms of the asbestos contained.               On rare

  23    occasions when the gaskets might be disturbed to conduct

  24    equipment repairs, any potential exposure to the asbestos

  25    fibers was well below government's permissible exposure levels
Case 20-03049    Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 C Page 18 of 147
                                                                                          17

    1   for asbestos.        That's the basic history that we have with

    2   respect to Aldrich.

    3               With respect to Murray, there's a significant amount

    4   of overlap.        So Murray's asbestos claims primarily have arisen

    5   from the sale of heating and cooling equipment that also

    6   incorporated gaskets or other sealing products for the exact

    7   same reasons that Aldrich did, to prevent leaks.                Various parts

    8   of Murray's operations that incorporated such sealing products

    9   were either shut down or sold or, largely, eliminated the use

  10    of asbestos-containing gaskets sometime during the 1970s or the

  11    1980s.     There is one other product that's relevant from Murray

  12    before, roughly, the mid-1950s.           So, you know, almost 70 years

  13    ago now, your Honor.         Murray also designed and sold some

  14    boilers that may have been insulated with external, external

  15    asbestos-containing insulation.           Like the gaskets, Murray did

  16    not manufacture that insulation.            It was manufactured by third

  17    parties.     And again, this now goes back almost 70 years.                  So

  18    that's the basic product history.

  19                I want to talk a little bit about mesothelioma claims

  20    in the tort system and what I think your Honor's probably

  21    familiar with, which is the bankruptcy wave that occurred now

  22    about 20 years ago, around 2000.            Asbestos litigation today in

  23    the tort system is dominated by claims for individuals

  24    asserting mesothelioma.         Exposure to certain types of friable

  25    amphibole asbestos, such as existed in certain insulation and
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 19 of 147
                                                                                    18

    1   other asbestos-containing products manufactured mostly before

    2   the mid-1970s, can cause mesothelioma.            However, whether

    3   mesothelioma can be caused by exposure to chrysotile asbestos

    4   at all and what, how much intensity or how much exposure really

    5   is, continues to be a source of scientific debate, but there is

    6   consensus, we believe, your Honor, that chrysotile is far less

    7   toxic than the amphiboles.         Further, in many individuals,

    8   mesothelioma can occur without exposure to occupational

    9   products.

  10                So, No. 1, mesothelioma can occur from exposure to

  11    friable amphibole asbestos products, but mesothelioma can also

  12    occur from exposure to other products and mesothelioma,

  13    frankly, can occur as a result to exposure to any products.                 In

  14    fact, there's a growing science that mesothelioma occurs in

  15    certain people for reasons that are, again, unrelated to

  16    occupational exposure and that's a, a greater, larger

  17    percentage today of mesothelioma cases.

  18                So mesothelioma will continue in the future, your

  19    Honor, even though occupational exposures are now decades into

  20    the past.

  21                In terms of the, the bankruptcy wave, through the 19,

  22    late 1990s the primary defendants in the tort system were the

  23    miners and sellers of raw asbestos and companies that used

  24    asbestos to manufacture other products, again like thermal

  25    insulation.       And those primary defendants paid hundreds of
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 20 of 147
                                                                                    19

    1   millions of dollars annually to resolve mesothelioma claims and

    2   other asbestos-related claims.          What we think is very important

    3   to understand, your Honor, is during that same period, roughly

    4   the 15 years between the mid-80s when Aldrich and Murray

    5   started being sued and the beginning of the bankruptcy wave --

    6   so roughly, 1985 to 19, up to 2000 -- excuse me -- Aldrich and

    7   Murray collectively paid during that period $4 million for 15

    8   years to settle mesothelioma claims brought against them.

    9   Again, the primary defendants at that time were paying hundreds

  10    of millions of dollars.

  11               But by the early 2000s, virtually all the primary

  12    defendants had filed for bankruptcy and exited the tort system.

  13    They would -- these defendants would establish trusts that

  14    would have tens of billions of dollars to pay claimants, but

  15    almost immediately, we believe, individual claims began to

  16    curtail disclosure in their tort cases of their overall

  17    asbestos exposures.       Claims against the debtors, along with

  18    settlement and trial demands, began to be made as if the

  19    primary defendants had never existed, exposure to their

  20    products had never occurred, and recovery against the primary

  21    defendants, who were now in bankruptcy, was not available

  22    through the bankruptcy trusts.

  23               Within a few years the number of claims against

  24    Aldrich and Murray skyrocketed and soon after the beginning of

  25    the bankruptcy wave Aldrich and Murray were receiving, roughly,
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 21 of 147
                                                                                      20

    1   2500 mesothelioma claims per year.

    2              And, your Honor, we throw out that number, it's just a

    3   number, but if you think about it, that's a claim every hour of

    4   every day of every week during the year.             It is a deluge of

    5   mesothelioma claims.        The debtors were now being named in the

    6   vast majority of all mesothelioma claims across the country

    7   which, in their mind, was sort of inconceivable, given the

    8   encapsulated nature of their chrysotile product and gaskets

    9   inserted between metal pipes in equipment and the fact that, of

  10    course, during the period of time prior to the 1970s there were

  11    thousands of asbestos-containing products in the marketplace.

  12    It wasn't just gaskets.        It wasn't even just thermal

  13    insulation.

  14               So that got, that gets us to a point where Aldrich and

  15    Murray are now in the tort system postbankruptcy.                What did

  16    that mean for them?       Well, one fact of the tort system is that

  17    every asbestos suit is an individual case.             It's just the fact

  18    of life.    There's no class action system in the tort system for

  19    asbestos claims.       So defending a single mesothelioma claim can

  20    cost a defendant almost $1 million or sometimes more if taken

  21    fully to trial.      If you think about the math, if Aldrich and

  22    Murray were getting 2500 claims per year, taking every case to

  23    trial, not that they would do that, but just doing the math,

  24    2500 times 1 million would be billions of dollars in defense

  25    costs, obviously not something they could do.                And again, the
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 22 of 147
                                                                                    21

    1   claims against them had now undergone undeniable change.

    2   Before the primary defendants -- excuse me -- before the

    3   primary defendants' exodus from the tort system, ancillary

    4   defendants like the debtors could reliably expect that the

    5   asbestos claimants would identify exposures to amphibole

    6   products of the primary defendants.           Juries would see that the

    7   products of the amphibole manufacturers were the primary cause

    8   of disease and now that evidence was largely gone from the tort

    9   system because the primary defendants had filed for bankruptcy.

  10               We think, your Honor, Judge Hodges' seminal case in,

  11    or seminal decision in the Garlock case details all this

  12    history and detailed a widespread pattern on the part of

  13    plaintiffs not to divulge any longer the full exposures that

  14    they had had in their occupational periods.             They would not any

  15    longer fully divulge the fact that they were exposed to

  16    amphibole insulation or other products of companies that were

  17    now in bankruptcy.       While claimants would assert exposures only

  18    to the products of the defendants now in the tort system, that

  19    meant that the debtors -- excuse me -- the companies now in the

  20    tort system faced a very difficult situation.                The primary

  21    defendants were no longer there to pay the lion's share of the

  22    liability and the court and the jury only saw the remaining

  23    non-bankrupt defendants.

  24               We think, your Honor, that the debtors were subject to

  25    all the same practices, I'll call them, in the tort system that
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 23 of 147
                                                                                         22

    1   came to light in the Garlock case and those cases were, you

    2   know, a complete picture of the claimants' exposure history was

    3   available, the inconsequential contribution of the debtors'

    4   equipment to the claimants' asbestos exposure was self-evident

    5   when compared to the claimants' exposures to friable thermal

    6   insulation that inevitably caused their disease.               But again,

    7   the primary defendants were no longer available.

    8              So the plaintiffs' failure to divulge that evidence

    9   left the debtors with the need to either incur staggering legal

  10    expenses to develop that, develop that exposure evidence, which

  11    is very difficult to do, or just simply resolve claims to avoid

  12    those legal fees and the risk at trial that there was an

  13    incomplete picture in front of the jury. The debtors do detail

  14    in the Information Brief that we filed cases where they have

  15    found, specific cases where we have found we've been subject to

  16    those practices just based on the Garlock outline.                Discovery

  17    in this case could obviously produce many more examples.

  18               So that was the situation that Aldrich and Murray

  19    would find themselves now in the post-bankruptcy wave in the

  20    tort system.      So what became their defense strategy?

  21               Well, cost of defense is, of course, of necessity, a

  22    critical factor when considering how to resolve a claim.                    On

  23    average, the debtors found that plaintiffs were willing to

  24    accept, roughly, on average, mid-five figures to resolve a

  25    mesothelioma claim.       We think that's a recognition that
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 24 of 147
                                                                                    23

    1   plaintiffs weren't asserting that Aldrich and Murray were truly

    2   the cause of mesothelioma because, as your Honor may be aware,

    3   actual liability for a mesothelioma claim can be a multi-

    4   million dollar affair.        But the more important point, I

    5   suppose, your Honor, is mid-five figures is a small fraction of

    6   the cost of taking a case all the way to trial.               Again, as

    7   indicated, taking one mesothelioma case to trial could cost a

    8   million dollars or more.

    9              So a mid-five figure settlement obviously made sense

  10    in many circumstances for the debtor to avoid the cost of

  11    taking a case fully to trial and also to avoid the situation

  12    where you could be in front of the jury with an incomplete

  13    picture because the primary defendants were no longer in the

  14    tort system.      All told, the debtors roughly resolved 99 percent

  15    of their claims where they actually made a payment for less

  16    than $250,000, an amount, again, that is still a small fraction

  17    of the cost that it would have taken in terms of the legal fees

  18    to get a case to trial.

  19               So that was, overall, the debtors' defense strategy

  20    for a period of time and it seemed fine, your Honor, if at some

  21    point the process was going to end, but the problem that the

  22    debtors have today is even settlements in the mid-five figure

  23    range still mean the debtors are spending about a hundred

  24    million dollars a year in the tort system, roughly $70 million

  25    in indemnity and $25 million in defense costs.               So that's,
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29    Desc Exhibit
                                C Page 25 of 147
                                                                                      24

    1   roughly, a hundred million dollars per year.                 Given that the

    2   equipment that they manufactured decades ago or given that the

    3   equipment that had asbestos-containing products was

    4   manufactured decades ago, one would expect that the number of

    5   mesothelioma claims would go down over time.                 It would go down

    6   precipitously, but that just has not occurred.                 Instead,

    7   debtors continually get, roughly, 2500 claims, 2,000 to 2500

    8   claims every year like clockwork, every hour of every day of

    9   every week, year after year.          And as I said before, your Honor,

  10    mesothelioma is here to stay, even if it's not associated with

  11    occupational exposure.        There will be mesothelioma cases going

  12    on for some period of time.         If this high level of mesothelioma

  13    claims continue, it will remain cheaper for the debtors to pay

  14    modest settlements to resolve claims than to spend the very

  15    significant legal costs of taking those cases to trial and this

  16    process will go on year after year after year, many expect for

  17    at least three, maybe four more decades, at which point the

  18    debtors will have been involved in asbestos litigation for 70

  19    years, your Honor.       At this point they, the debtors, have paid,

  20    roughly, $1.3 billion in total indemnity for asbestos claims

  21    from inception and $600 million in defense costs.                That's

  22    before insurance recoveries.          They currently have pending 8200,

  23    roughly, mesothelioma claims and, roughly, 100,000 total

  24    claims, close to, maybe, 40 percent of which are actually on

  25    inactive dockets or in inactive cases.
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 26 of 147
                                                                                     25

    1              So with that situation, where the debtors found that

    2   they were just receiving thousands of mesothelioma and other

    3   claims every year and were forced for the reasons mentioned to

    4   often just settle those claims because it was much more

    5   expensive to take them to trial or to otherwise deal with them,

    6   they decided it made sense to start thinking about a more

    7   rational, or a rational way to deal with what was, again,

    8   becoming a 70-year litigation.          The debtors have filed these

    9   chapter 11 cases to instead achieve a rational resolution of

  10    the asbestos litigation through the statute that Congress

  11    created, section 524(g), to reach exactly that result.                 The

  12    tort system in many ways, your Honor, is not even beneficial

  13    for claimants.      There have been studies shown that of the costs

  14    that defendants spend in the tort system, roughly, or I would

  15    at least say less than half the spending that was on the

  16    defense side actually goes to claimants.             A lot of the money is

  17    spent on defense fees and other things.            A lot of the money

  18    does not find its way into the hands of the actual claimants.

  19    Instead, 524(g)'s collective process provides the best

  20    mechanism to do a holistic and global resolution of the

  21    situation in front of us.         The debtors intend to fund a section

  22    524(g) asbestos trust in an amount that will fully compensate

  23    all legitimate claimants and the claimants will then have an

  24    administrative process rather than the tort system.                They'll

  25    have access to a trust where they can file claims and quickly
Case 20-03049    Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 C Page 27 of 147
                                                                                     26

    1   receive compensation once they show sufficient medical and

    2   exposure criteria.        They will avoid the cost and delay of

    3   litigation and will, hopefully, be able to recover much more

    4   quickly than they have been able to in the tort system to date.

    5   The debtors are committed to achieving this result as soon as

    6   possible, that is, a section 524(g) trust that has been

    7   negotiated with the representatives of the asbestos claimants.

    8               With that, I do want to mention a couple other things

    9   and then get to the motions.           As I think your Honor is aware,

  10    this is what we might call a divisional merger case, same type

  11    of situation as in DBMP.          Once it was decided that a 524(g)

  12    result might be a better option than the tort system, two

  13    divisional mergers were accomplished on May 1, 2020.                 Two

  14    companies at the time had the asbestos claims asserted against

  15    them.     Those two companies -- there's been a lot of name

  16    changes, but I'm going to give you the names that make the most

  17    sense.     Trane Technologies Company LLC and Trane U.S. Inc. were

  18    two companies that had asbestos claims against them.                 Those two

  19    companies underwent divisional mergers.             The companies ceased

  20    to exist and two new companies were created, the New Trane

  21    Technologies Company LLC and then debtor, Aldrich, became

  22    debtor Aldrich, and then Trane U.S. Inc. is the other company

  23    that had asbestos claims against it.             It did a, it did a

  24    divisional merger.        It ceased to exist and two new companies

  25    were created, Trane U.S. Inc., the New Trane U.S. Inc. and then
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 28 of 147
                                                                                    27

    1   Murray which, again, became the debtor in this case.                All this

    2   is spelled out in the declaration of Ray Pittard, the

    3   companies' Chief Restructuring Officer.            There's also a

    4   corporate chart that lays this out a little bit more

    5   specifically.

    6              In the divisional merger -- I'll take the Aldrich side

    7   as an example -- Aldrich was allocated a certain amount of

    8   cash, a hundred percent interest in an operating company, and a

    9   substantial amount of insurance.           I haven't mentioned insurance

  10    to date, your Honor --

  11               THE COURT:     Uh-huh (indicating an affirmative

  12    response).

  13               MR. ERENS:     -- but both these companies have

  14    substantial insurance assets.          In the case of Aldrich,

  15    insurance with a sort of a nominal amount, for lack of a better

  16    word, of $750 million.        The asbestos liability was allocated to

  17    Aldrich.     All the other assets and liabilities were allocated

  18    to New Trane Technologies Company.

  19               Same situation on the Murray side.           Murray is

  20    allocated a certain amount of cash, a substantial amount of

  21    insurance, and also a hundred percent interest in an operating

  22    subsidiary.       It was allocated the asbestos liability and New

  23    Trane U.S. Inc. was allocated the other assets and liabilities.

  24               Most importantly, as is the case in DBMP and the other

  25    divisional merger cases, each of the debtors was a recipient of
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 29 of 147
                                                                                     28

    1   a funding agreement and there was an objection filed this

    2   morning by certain representatives of the plaintiffs that talk

    3   about the funding agreement.          I think we'll be talking about

    4   that more when we get to the preliminary injunction phase of

    5   this proceeding, but I wanted to point out a couple of things.

    6              So the funding agreements are uncapped obligations of

    7   the two relevant nondebtors to provide funding for the case and

    8   for a 524(g) asbestos resolution of the case, as set forth in

    9   the agreements.      There are allocations [sic] in the pleadings

  10    that were filed this morning that provisions of the funding

  11    agreements in this case somehow divested the Court of

  12    jurisdiction for approval of that 524(g) result or otherwise

  13    had some untoward purpose.         And I want to make it clear, your

  14    Honor, that is absolutely not the case.            There were two

  15    provisions that were pointed to and I'll explain them quickly

  16    right now, but the facts I will talk about in the preliminary

  17    injunction.

  18               One provision simply provides that at the end of the

  19    day when the non-debtor payor under the funding agreement funds

  20    whatever may be necessary based on the deal between the debtors

  21    and the claimants, that the funder will get a 524(g)

  22    injunction.       Your Honor, that's the way all cases work.            It

  23    would be illogical to believe that a deal would be cut where a

  24    third party would fund whatever was agreed to among the

  25    parties, would provide that money into a 524(g) trust, and then
Case 20-03049   Doc 1-3    Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 C Page 30 of 147
                                                                                        29

    1   after confirmation could still be chased for more money.                     That,

    2   that is illogical, not the way any of these cases have ever

    3   worked, and is simply a clarification of what everybody

    4   understands, which is once there's a deal the funder will pay

    5   the amount in and will get a 524(g) injunction.

    6              Similarly, there was a statement that the funding

    7   agreement expires on, upon the effective date of the plan when

    8   the funding occurs.        The same, same point, your Honor.            Once a

    9   deal is reached, the, the party under the funding agreement

  10    will pay in whatever the deal is and then will be released from

  11    the funding obligation.         There was a point that, well, that

  12    would prevent the defunding over time under the funding

  13    agreement.        The parties, of course, could always agree that the

  14    funding will go in not all in the front of the case or at the

  15    beginning of the, the trust or at confirmation, but over a

  16    period of years thereafter.          That can always be negotiated,

  17    your Honor.       We would think the plaintiffs would actually want

  18    the money upfront but if they wanted it over time, that's

  19    simply something that can be discussed at the time.

  20               So there was no attempt through those provisions,

  21    which I think are just clarifications, in the funding agreement

  22    to do anything other than what is typically done in funding

  23    agreements in other cases which is provide the exact same

  24    paying power to the asbestos claimants in these cases and the

  25    exact same assets available to them that they had prior to the
Case 20-03049    Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29    Desc Exhibit
                                 C Page 31 of 147
                                                                                       30

    1   divisional mergers.

    2               Finally, your Honor, I wanted to go quickly into the

    3   plan for the case.        This is at the end of the Information

    4   Brief.     I won't spend a lot of time on it.           But, your Honor,

    5   most importantly, we're ready to deal.             We want to get these

    6   cases moving.       We want to get a result as soon as possible.

    7   There's allegations in the objections that were filed that we

    8   want to, that we want to drag out this case.                  Quite the

    9   contrary.     We are ready to sit down with the representatives of

  10    the plaintiffs and talk about all issues as soon as possible.

  11                The first step in the case, though, is the preliminary

  12    injunction and I won't go into the specifics, as I'm sure we'll

  13    be spending a lot of time on that later in the case.                  Soon, the

  14    ACC will be formed, the Asbestos Claimants' Committee.                    We will

  15    sit down immediately with them and talk about various issues,

  16    including information we'll need in the case and as well about

  17    how to reach resolution upon a future claims representative.

  18    We'll get a future claims representative appointed and then

  19    we'll have both the representatives of other claimants, current

  20    and future, to sit down and talk about how this case is going

  21    to proceed.        Again, I'm sure they'll want lots of information

  22    and we're ready to proceed with them.

  23                But we do, also, at the same time want to move the

  24    case forward, your Honor, and ultimately, these cases have a

  25    lot to do with just the determination of what the liability in
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 32 of 147
                                                                                      31

    1   the case really is.       That is, fundamentally, the big dispute in

    2   these cases and while we're willing to negotiate at any time

    3   with the current and future representatives, to the extent

    4   we're not able to reach a deal upfront, we would like to move

    5   the process to an estimation or some other type of liability

    6   determination process so that the case will not linger and

    7   we'll get promptly to some type of result on the backend.                   Once

    8   that process unfolds and is resolved or settled, however it

    9   comes out in the case, hopefully, there's a deal between the

  10    debtor and the representatives of the claimants.                We can both

  11    negotiate, document, and solicit a plan and then we can exit

  12    your Honor's court.

  13               So we would like to move the cases as quickly as

  14    possible.    We know we've got a lot of work in front of us, but

  15    we are committed to doing so and we are committed to run this

  16    case as promptly as possible.

  17               So with that, your Honor, unless you have any

  18    questions, I would turn to Mr. Cody to start the presentation

  19    on the motions to be heard today.

  20               THE COURT:     Hold on for --

  21               MR. MACLAY:      Your Honor?

  22               THE COURT:     Hold on for a moment.        Let me see if

  23    anyone else wants to make an opening statement.

  24               Mr. Maclay?

  25               MR. MACLAY:      Absolutely, your Honor.          I certainly do.
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 33 of 147
                                                                                    32

    1   And let me just clarify for your Honor as a convenience sort of

    2   the breakdown that you'll be hearing today from the Certain

    3   Asbestos Claimants.

    4              THE COURT:     Uh-huh (indicating an affirmative

    5   response).

    6              MR. MACLAY:      I will be addressing these overview

    7   comments that we've just heard from the debtor; my colleague,

    8   Natalie Ramsey, will be addressing the TRO/PI motion in detail;

    9   and my colleague, Dave Neier, will be handling the debtors'

  10    declarations and any cross-examinations that are necessary.

  11               So that's how we have whacked it up, your Honor, to

  12    make this as efficient as possible, given, obviously, the short

  13    time that we've had to prepare.

  14               THE COURT:     Okay.

  15               MR. MACLAY:      So, so to start, your Honor, I am here,

  16    as are my colleagues, on behalf of the asbestos victims

  17    represented by 15 law firms identified in our papers and in the

  18    related joinder.       Those firms are, would be familiar to your

  19    Honor as they also represent, in, in most cases, committee

  20    members in Kaiser, Bestwall, CertainTeed, or some combination

  21    of the three, and it is certainly clear, your Honor, that we're

  22    starting to see a pattern emerge in how cases that are being

  23    presented to your Honor in the workup before the bankruptcy

  24    filings.     It's starting to have some similarities, although as

  25    we pointed out in our brief, also some important differences.
Case 20-03049   Doc 1-3    Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 C Page 34 of 147
                                                                                     33

    1   But before getting into that, your Honor, there are some basic

    2   points that were made by debtors' counsel that need to be

    3   discussed.

    4              You heard from debtors' counsel about what I would

    5   characterize, your Honor, as the chrysotile defense and the

    6   encapsulation defense --

    7              THE COURT:      Uh-huh (indicating an affirmative

    8   response).

    9              MR. MACLAY:       -- arguments that, although they paid, by

  10    my count, $1.9 billion before this filing, somehow they're just

  11    not really that responsible.           That's an argument that they make

  12    and lose in the state court system all the time and that's why

  13    they're here, but the reality is your Honor should not give

  14    credence to the concept that someone who has paid $1.9 billion,

  15    whom debtors' counsel just told you it's about a, a hundred

  16    million per year now, doesn't have substantial asbestos

  17    liability.        Of course they do.

  18               And, your Honor, it is not the, the province of this

  19    Court nor an appropriate use of bankruptcy to come into

  20    bankruptcy to argue that the state tort system is flawed, that

  21    it doesn't work, and that it's unfair.             The state tort system

  22    is what it is.       It is under our country's separation of powers

  23    the institution that deals with liabilities for mass torts.

  24    And so whatever the debtors' purposes of coming here were --

  25    and we'll talk about those more -- certainly the idea that they
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 35 of 147
                                                                                          34

    1   could ask this Court to ignore and wipe out state court results

    2   under the state laws is certainly inappropriate and would be

    3   unprecedented if accepted and the various arguments made about

    4   chrysotile and encapsulation defense, those are arguments, your

    5   Honor, properly made to the state courts, as they have been,

    6   again, as I mentioned, unsuccessfully.

    7              Now, your Honor, they talk a bit, really, in two

    8   different, somewhat inconsistent ways about their vision of the

    9   case.    On the one hand, they talk about how they're, they're

  10    willing to deal.       They have come here to work something out

  11    with the claimants.       Your Honor, a debtor that wants to work

  12    things out with the claimants -- and this is, you know, the

  13    subject of a whole lot of precedent out there -- does something

  14    that's called a prenegotiated or prepack plan.               They reach out

  15    to the constituents, they get their respective experts

  16    together, and they analyze what the liability should be and if

  17    they work out a mutual understanding that's consistent with

  18    what they think would happen in the tort system, they file the

  19    case consensually.

  20               What they have done here is quite different.              They

  21    have engaged in what we have called for you before the "Texas

  22    two step," a very, frankly, transparent attempt to separate

  23    assets from liabilities in a way that numerous laws, we

  24    believe, would preclude being effectuated in bankruptcy.                    And

  25    so this is not a case in which the debtor has indicated in
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 36 of 147
                                                                                    35

    1   their Information Brief, or otherwise, that this is an actual

    2   attempt to resolve their asbestos obligations in any sort of

    3   consensual fashion.

    4              Instead, the other thing that they said, which,

    5   frankly, I would pay a lot more attention to, your Honor, it's

    6   a discussion of (inaudible) and, and how they would like this

    7   case to proceed with respect to an estimation if they can't

    8   get, presumably, whatever sweetheart deal they think they could

    9   get because of the leverage that they think they have gained

  10    through their corporate organizational package.

  11               But as your Honor knows, first of all, as your Honor

  12    has said, the Garlock decision was written narrowly, but has

  13    been interpreted broadly and that's exactly what they're doing

  14    here, your Honor.       They trying to interpret Garlock broadly.

  15    They're trying to take, you know, 15 out of hundreds of

  16    thousands of cases and try to ask you to draw conclusions from

  17    them, even though the underlying plaintiffs and their attorneys

  18    weren't even parties to that proceeding.

  19               But even more fundamentally, your Honor, besides the

  20    unfairness of attempting to draw conclusions about the entire

  21    state tort system with respect to a different set of debtors

  22    and a different context, the other thing to keep in mind about

  23    Garlock was that case took seven years.            It took hundreds of

  24    millions of dollars in professionals' fees.             They had an

  25    estimation proceeding which was ultimately irrelevant to the
Case 20-03049   Doc 1-3    Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 C Page 37 of 147
                                                                                     36

    1   final settlement, which was, as your Honor knows, four times

    2   higher as much as, you know, the debtor was effectively capable

    3   of paying.        And so the idea that is a useful path to take, an

    4   appropriate path to take, it isn't, your Honor.                It has already

    5   been shown to not be an appropriate path to take.

    6              And so, really, what we should be focusing on here,

    7   your Honor, is how it is that the debtors are attempting to

    8   skew the normal bankruptcy procedures and processes and the

    9   normal bankruptcy law to disadvantage asbestos claimants and to

  10    advantage themselves.         As your Honor knows, this is now the

  11    third time that you have seen a transaction employed to

  12    separate assets from liabilities so as a previously non-

  13    existent debtor from a solvent entity in the context of an

  14    asbestos bankruptcy.         And, your Honor, you're familiar with the

  15    other two, but just to say them for the record, Georgia-Pacific

  16    gave rise to Bestwall, currently pending before Judge Beyer,

  17    and CertainTeed gave rise to DBMP, currently pending before

  18    your Honor.       Now Trane has done it.       They've created these two

  19    debtors, Aldrich Pump and Murray Boiler.

  20               Your Honor, today, we are on the precipice of allowing

  21    what is supposed to be extraordinary relief, relief of

  22    injunction, and previously unprecedented under circumstances

  23    like these to become the standard operating procedure in the

  24    Western District.        We are concerned that, now that this pattern

  25    has emerged and become clear, that it is important that we, we
Case 20-03049    Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 C Page 38 of 147
                                                                                      37

    1   put a stop to it, your Honor, now before this trend continues

    2   and, and exacerbates the already existing harm.

    3               Now let's think about the corporate transaction that

    4   you heard described by the debtors' counsel for a minute, your

    5   Honor.     Why bother with all these corporate machinations if the

    6   entity who holds the valuable assets is the one who will be

    7   paying for these asbestos obligations in full, anyway?                  The

    8   answer, your Honor, when you think about it, is clear.                  It's to

    9   pose an obstacle to the ability of asbestos claimants.                  It's to

  10    hinder, delay, and defraud them, to put that another way.

  11    These cases are all about impending relief for the non-debtor

  12    parents, the ones that got the assets, and that has been made

  13    expressly clear by the structure of the funding agreement,

  14    which is even more explicit here than it was in the other two

  15    cases.     It's even changed in a very fundamental way by

  16    conditioning their funding of the debtors' liabilities on the

  17    type of relief you only get under 524(g) and, and only those

  18    parents get it.

  19                You heard, your Honor, by the way, something to the

  20    effect of that's the way all these cases work.                No, it isn't,

  21    your Honor.        Just a couple of months ago, the Septo (phonetic)

  22    bankruptcy was confirmed and it, and it did not include a

  23    contribution from, or protections for, any of the debtor's

  24    affiliates.        And, of course, what they're really saying is they

  25    get to protect the assets of these nondebtors, even though
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 39 of 147
                                                                                       38

    1   those nondebtors have chosen to keep those assets out of

    2   bankruptcy, even though they have chosen to, essentially, have

    3   their cake and eat it, too, by putting the -- the -- only the

    4   liabilities into bankruptcy, but keeping the assets out.                    That

    5   is what your Honor recognized was unusual in the CertainTeed

    6   case at the beginning and it's become not only unusual, in

    7   general, but even more inappropriate as it's become clear how

    8   these procedures are actually being implemented to disadvantage

    9   asbestos claimants.       It's an attempt to gain inappropriate

  10    leverage, your Honor, and it's very evident, if you looked at

  11    Paragraph 13 in the first day declaration, you'd see that the,

  12    the debtors described the purpose of the restructuring

  13    transaction as being to avoid "unnecessarily subjecting the

  14    entire Old IRNJ and Old Trane Enterprises and their many

  15    employees, suppliers, vendors, and creditors to a chapter 11

  16    proceeding."      In other words, your Honor, for the debtors'

  17    affiliates with nearly all the assets, full steam ahead, but

  18    for the asbestos creditors, full stop.            It is an attempt to

  19    have all the benefits of bankruptcy accrued to the non-debtor

  20    affiliates and all the detriments of bankruptcy fall upon the

  21    innocent asbestos victims.

  22               And it is important to know that what they are seeking

  23    to do here is to have those non-debtor entities permanently rid

  24    themselves of liability for their past actions and to provide a

  25    windfall, your Honor, to shareholders, but, of course, the
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 40 of 147
                                                                                    39

    1   debtors concede that many of these creditors have mesothelioma

    2   and always fear fatal cancer.          Timely compensation for victims

    3   like that can make the difference between a more or less

    4   comfortable end of life.         It, it is certainly just not

    5   equitable, your Honor, for the debtors' machinations

    6   prepetition to enable them to keep the assets separated from

    7   the liabilities to get the benefits of bankruptcy, but not its

    8   detriments.       That's not the way the system is supposed to work

    9   and, of course, my colleague, as I mentioned, Natalie Ramsey,

  10    is going to be going through the legal test for a TRO and why

  11    it's not met here in some detail.

  12               But just a very general point, your Honor, is the fact

  13    that if the debtor were able to accomplish here what they seek

  14    to accomplish and be able to not only gain the protections of

  15    the automatic stay and injunctive relief, but they would skirt

  16    essential bankruptcy court protections for creditors, such as

  17    debtor transparency, court supervision, and the absolute

  18    priority rule.      They would be free to give dividends to their

  19    shareholders, upstream cash to affiliates, and then, of course,

  20    ultimately, seek a substantial bankruptcy discount from the

  21    asbestos victims who are, whose claims are frozen while the

  22    debtor goes about its business -- well, the nondebtor,

  23    actually, more importantly -- go about their business as, as

  24    prepetition.

  25               Your Honor, in closing from this opening statement, it
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 41 of 147
                                                                                    40

    1   is axiomatic that a person seeking equitable relief has to do

    2   equity and the debtors' conduct in separating the principal

    3   operating assets from their asbestos liability and seeking to

    4   confer the benefits of bankruptcy without the attendant burden

    5   for nondebtors is inherently unfair and inequitable and as my

    6   colleague, Ms. Ramsey, will further explain in detail, under

    7   the specific governing principles of law and equity this Court

    8   should deny the requested TRO today.

    9              Thank you.

  10               THE COURT:     There was another group of claimants.

  11    Ms. Simpson, did you have anything you, you folks wanted to

  12    say?

  13               MS. SIMPSON:      Your Honor, I don't believe we need to

  14    make an opening statement at this point.             I'll reserve.      Thank

  15    you.

  16               THE COURT:     Anyone else?

  17        (No response)

  18               THE COURT:     Okay.    Let's go to the, to the agenda and

  19    see what we have to talk about today.

  20               Back to the debtor.        Mr. Erens?

  21               MS. CAHOW:     Good afternoon.       Again, for the record,

  22    your Honor, this is Caitlin Cahow of Jones Day on behalf of the

  23    debtors.

  24               THE COURT:     Okay.

  25               MS. CAHOW:     And before we get started, I'll be taking
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 42 of 147
                                                                                    41

    1   the Court through the first three motions on the agenda and

    2   I'll turn to my colleague, Mr. Cody, to take Items 4 and 5.

    3              And this doesn't, this doesn't directly affect the

    4   first couple of motions on here, but I just want to make sure

    5   that your Honor was able to get a copy of the revised agenda

    6   that was filed shortly before the hearing.

    7              THE COURT:     I did.    I've managed to misplace it here

    8   in the last couple minutes, but as soon as I get back to where

    9   we were, let's see.       I have too many papers.

  10               Thank you.     All right.     Now we're good.

  11               Ms. Cahow?

  12               MS. CAHOW:     Thank you, your Honor.

  13               So unless you would prefer a different order, I'm

  14    happy to take these in the order they appear on the agenda.

  15               THE COURT:     I have no preference.

  16               How about the others?        Anyone else?

  17        (No response)

  18               THE COURT:     Let's start at the top, then.

  19               MS. CAHOW:     Great.

  20               So, your Honor, Item No. 1 on the agenda is the joint

  21    administration motion.

  22               THE COURT:     Uh-huh (indicating an affirmative

  23    response).

  24               MS. CAHOW:     And by this motion debtors are seeking

  25    joint administration of their cases for procedural purposes
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29    Desc Exhibit
                                C Page 43 of 147
                                                                                      42

    1   only.

    2              THE COURT:     Uh-huh (indicating an affirmative

    3   response).

    4              MS. CAHOW:     That's pursuant to Rule 1015(b) and Local

    5   Bankruptcy Rule 1015-1.

    6              Debtors also propose a consolidated case caption and

    7   request that the Court find that the proposed caption satisfies

    8   the requirements of section 342(c)(1).

    9              Your Honor, we believe that the relief will provide

  10    various benefits related to administrative efficiency and that

  11    the rights of the parties won't be prejudiced.                 This motion

  12    does not seek substantive consolidation of the debtors'

  13    estates.

  14               We believe this to be a fairly straightforward request

  15    for relief and unless your Honor has any questions, we would

  16    ask that the Court grant the motion.

  17               THE COURT:     Let me ask.      Do -- are there other parties

  18    that wish to weigh in on this particular motion?

  19        (No response)

  20               THE COURT:     Perhaps what I should have said first --

  21               MS. RAMSEY:      Your Honor, on behalf --

  22               THE COURT:     Yes.    Ms. Ramsey?

  23               MS. RAMSEY:      Oh, I'm sorry.

  24               THE COURT:     Go ahead.

  25               MS. RAMSEY:      Thank you, your Honor.           Natalie Ramsey
Case 20-03049    Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 C Page 44 of 147
                                                                                       43

    1   for the Certain Asbestos Claimants.

    2               Your Honor, we would only ask your Honor for an

    3   opportunity for any official committee that is appointed to

    4   weigh in on this motion.          It is not clear to us at this point

    5   in time whether there are sufficient overlapping issues and

    6   overlapping assets, that it would make sense to have these

    7   cases jointly administered.

    8               THE COURT:     Okay.

    9               What I was going to say before that was the -- I

  10    should have asked.        We have a, a first day declaration.            Is

  11    anyone opposed to treating that as the, the direct examination

  12    of the debtors' witnesses, witness or witnesses, depending, and

  13    then allowing cross-examination if there's a desire to do so?

  14    Pretty much standard procedure, I think, in these types of

  15    cases.

  16        (No response)

  17                THE COURT:     I don't hear anyone objecting.           So we're

  18    going to allow that right out of the gate and then if there's a

  19    request for other evidence, please let me know on a particular

  20    motion.

  21                Anyone else on this motion?

  22                MS. ABEL:     Your Honor, this is --

  23                THE COURT:     Ms. Abel, uh-huh.

  24                MS. ABEL:     Sorry, your Honor.       This is Shelley Abel.

  25                In furtherance to the comment that was made by
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 45 of 147
                                                                                      44

    1   Ms. Ramsey, I just wanted to let the Court know that I spoke

    2   with the debtors' representatives earlier today and had asked

    3   that we enter an order that might provide the ACC, once it is

    4   formed, to revisit any of the orders that are entered today or

    5   those that have been entered on an ex parte basis on a,

    6   previously, so as to permit them an opportunity to review

    7   those, even if the committee is formed past the normal 14-day

    8   response --

    9              THE COURT:     Uh-huh (indicating an affirmative

  10    response).

  11               MS. ABEL:     -- period.

  12               So we would just note that request and we have

  13    preliminary agree, preliminarily agreed that we would enter

  14    into some sort of consent order that we would submit to the

  15    Court that would address that concern.

  16               THE COURT:     Ms. Cahow?

  17               MS. CAHOW:     And, your Honor, that's correct.           And

  18    we're --

  19               THE COURT:     I'm sorry?     We -- you, you said something.

  20    We lost you.

  21               MS. CAHOW:     We're --

  22               THE COURT:     One moment.      Looks like we're having tech

  23    issues.

  24               MS. CAHOW:     I think I'm back, your Honor.           Let me --

  25               THE COURT:     And froze again.
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 46 of 147
                                                                                    45

    1       (Pause)

    2              MR. LAMB:     She's dropping.

    3              THE COURT:     Okay.

    4              MS. CAHOW:     I, I think I'm back.        Is that, that

    5   working?

    6              THE COURT:     Yes, it is.

    7              MS. CAHOW:     Wonderful.     Thank you, your Honor.

    8              And what I was about to say is that we, we did, in

    9   fact, speak with Ms. Abel and we're happy to (indiscernible).

  10               THE COURT:     All right.

  11               And, and as always, when we enter ex parte orders of

  12    these first day hearings, we normally under Local Rule reserve

  13    14 days for those who might not have gotten the news that we

  14    were here to take a look at them and seek reconsideration as

  15    well.

  16               But otherwise, anyone else opposed to this particular

  17    motion, joint administration?

  18        (No response)

  19               THE COURT:     That is approved on an interim basis and

  20    subject to the criteria we just announced.             All right.

  21               MS. CAHOW:     Thank you, your Honor.

  22               The next item on the agenda is the application to

  23    retain and employ Kurtzman Carson Consultants LLC, or KCC, as

  24    claims, noticing, and ballot agent in these cases.

  25               THE COURT:     Uh-huh (indicating an affirmative
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 47 of 147
                                                                                    46

    1   response).

    2              MS. CAHOW:     And as Mr. Erens alluded to and as your

    3   Honor would have read in our papers, the debtors anticipate

    4   these cases will involve many thousands of potential creditors

    5   and other parties in interest and in light of the significant

    6   administrative burdens that that would place on the Court and

    7   the clerk's office and, and also the debtors, we believe that

    8   having a claims, noticing, and ballot agent in the cases, in

    9   these cases is appropriate and, and, in fact, necessary.

  10               THE COURT:     Uh-huh (indicating an affirmative

  11    response).

  12               MS. CAHOW:     And as your Honor is no doubt aware, this

  13    is fairly typical relief in large cases to relieve the clerk's

  14    office, in particular, of administrative duties.               We also

  15    believe that appointment of KCC will expedite service,

  16    streamline the claims and solicitation processes and generally

  17    promote administrative efficiency.

  18               So we filed this application pursuant to 28 U.S.C.

  19    156(b), which, as the Court is aware, empowers the Court to

  20    authorize the use of outside agents and facilities for

  21    administrative purposes.

  22               Rule 2002 also allows the Court to direct other

  23    parties to give notice.

  24               So we believe there's ample authority to request the

  25    relief.
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 48 of 147
                                                                                         47

    1              The KCC service agreement is attached as Exhibit A to

    2   the application.       Paragraph 10 of the application also

    3   discusses the services that KCC may perform in these cases and

    4   it goes into some detail, your Honor, and I'm happy to go into

    5   as much detail as you'd like, or just give a general overview.

    6   I'm guessing your Honor has seen a few of these requests

    7   before.

    8              THE COURT:     Uh-huh (indicating an affirmative

    9   response).

  10               MS. CAHOW:     Generally, KCC will be able to assist with

  11    serving notices, maintaining service lists and claims

  12    registers, providing balloting and tabulation services,

  13    including a tabulation certification (indiscernible).                They'll

  14    also be able to assist further administrative functions.                    In

  15    fact, KCC maintains a website that's currently live and

  16    available now so that interested parties can access information

  17    and download documents filed in these cases free of charge.

  18               The debtors are seeking to pay for these services in

  19    the ordinary course of business.           We would have KCC's fees and

  20    expenses treated as administrative expenses in these cases.

  21               So while the, while KCC would not file fee

  22    applications, KCC would provide invoices both to debtors and to

  23    the Bankruptcy Administrator so that the Bankruptcy

  24    Administrator can see those costs.           And as required by 28

  25    U.S.C. 156(b), of course, the debtors will pay all of the costs
Case 20-03049    Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 C Page 49 of 147
                                                                                     48

    1   of KCC's services.

    2               This is laid out in the application, but I did want to

    3   flag for the Court that KCC is holding a $60,000 pre-petition

    4   retainer --

    5               THE COURT:     Uh-huh (indicating an affirmative

    6   response).

    7               MS. CAHOW:     -- and our application does request that

    8   KCC be authorized to hold on to that retainer throughout these

    9   cases.     We spoke about this briefly with Ms. Abel this morning

  10    and we believe this to be consistent with similar relief

  11    granted in this District.

  12                I also would note, your Honor, that though we are not

  13    seeking retention under 327, KCC did file a declaration in

  14    support of the application --

  15                THE COURT:     Uh-huh (indicating an affirmative

  16    response).

  17                MS. CAHOW:     -- and that declaration can be found at

  18    Exhibit B to the application and it was signed by Robert

  19    Jordan, who is a Senior Managing Director of Corporate

  20    Restructuring Services at KCC, and you'll see Mr. Jordan is

  21    available on this Zoom call to the extent that your Honor has

  22    any questions.

  23                THE COURT:     Okay.

  24                Others?     Anyone --

  25                MS. CAHOW:     I --
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 50 of 147
                                                                                    49

    1              THE COURT:     -- want to weigh in on this?

    2       (No response)

    3              THE COURT:     Everyone good with this motion?

    4       (No response)

    5              THE COURT:     Okay.

    6              MS. ABEL:     Your Honor, no objection from the

    7   Bankruptcy Administrator's Office.

    8              THE COURT:     All right.

    9              Given the number of participants, don't tell me if you

  10    don't object.      I just need to hear if you want to ask questions

  11    or, or weigh in on the, on the motions.

  12               Anyone else?

  13        (No response)

  14               THE COURT:     Okay.    This one is approved.

  15               MS. CAHOW:     Thank you, your Honor.

  16               THE COURT:     Thank you.

  17               MS. CAHOW:     Item No. 3 on the agenda is a motion that

  18    really seeks four buckets of relief and this is fairly standard

  19    relief, we think.

  20               First is authority to file a consolidated master list

  21    of creditors.      The second is authority of file what we define

  22    in the motion as the top asbestos counsel list in lieu of the

  23    typical Top 20 List for each debtor.            We also seek approval of

  24    certain notice procedures for asbestos claimants and approval

  25    of the form and manner of notice of the commencement of these
Case 20-03049    Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 C Page 51 of 147
                                                                                     50

    1   cases.

    2               So each of the forms of relief requested in the motion

    3   is likely familiar to your Honor.            It's similar to what your

    4   Honor would have seen in Kaiser and DBMP.

    5               With respect to the consolidated creditors list, the

    6   debtors believe that the relief will further administrative

    7   efficiency and is generally appropriate under the circumstances

    8   in these cases.

    9               With respect to the request regarding the top asbestos

  10    counsel list, what we're seeking here, your Honor -- and it's,

  11    it's spelled out in greater detail in our, in our papers -- is

  12    we're seeking to file a consolidated list of 20 law firms with

  13    significant representations of parties with asbestos claims

  14    against the debtors and that would be in lieu of lists of the

  15    creditors that have the 20 largest unsecured claims against

  16    each debtor and given the nature of the cases and the fact that

  17    the overwhelming majority of the debtors' creditors are

  18    asbestos claimants, we anticipate that an asbestos committee

  19    will be formed.       We spoke, again, briefly this morning with

  20    Ms. Abel to that effect.          We do not believe that a separate

  21    general unsecured creditors' committee will be formed in these

  22    cases.

  23                And so with that in mind, we believe the top asbestos

  24    counsel list will be more helpful to the Bankruptcy

  25    Administrator and will provide the information necessary to
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 52 of 147
                                                                                      51

    1   evaluate and form an asbestos committee representative of the

    2   claimants of each of the debtors in these cases.               And we laid

    3   out a few of these facts in the motion, your Honor, but just to

    4   give a few examples.        The top asbestos counsel list consists of

    5   the 20 law firms representing the largest number of claimants

    6   in asbestos lawsuits in which the debtors are defendants.                   And

    7   collectively, the law firms on this list represent claims in

    8   over 80 percent of those lawsuits.

    9              So there is substantial overall representation on the

  10    list.    If you were to break that out by debtor, if you were to

  11    try to put together a Top 20 List for each debtor, 16 of the 20

  12    law firms that represent the most asbestos claimants in

  13    lawsuits against Aldrich and 17 of the 20 law firms that

  14    represent the most asbestos claimants in lawsuits against

  15    Murray appear on the top asbestos counsel list that we filed

  16    with the petition.

  17               So there's significant overlap and also representation

  18    between the debtors.        And, just more generally, these firms

  19    represent claimants across the various types of alleged harms

  20    that are asserted by claimants.          And so that really is, for

  21    example, mesothelioma, lung cancer, etc.

  22               So, in general, we, we believe this list to be very

  23    representative of the claimants in these cases.

  24               The third bucket of relief, somewhat relatedly, the

  25    debtors are seeking authority to serve asbestos claimants in
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 53 of 147
                                                                                         52

    1   care of their counsel, again similar to relief that you would

    2   have seen in DBMP and Kaiser.          And we believe that this type of

    3   service is consistent both with what the law requires and also,

    4   our responsibilities under the Rules of Professional Conduct.

    5   This is also consistent with the debtors' past practices.                   As

    6   indicated in our papers, debtors may not have or be able to

    7   obtain current contact information for the individual

    8   claimants.

    9              So we believe that serving claimants through counsel

  10    will just be a more efficient, reliable, and appropriate form

  11    of relief in these cases.         And in that regard, we've also

  12    listed counsel contact information on the creditor matrix.                   So

  13    it's consistent there and, indeed, our, our service that went

  14    out for this first day hearing was to counsel for the asbestos

  15    claimants consistent with other requested relief.

  16               And then the last form of request for relief is

  17    approval of the case commencement notice.             We saw that your

  18    Honor already entered the notice suspending entry --

  19               THE COURT:     Uh-huh (indicating an affirmative

  20    response).

  21               MS. CAHOW:     -- and service of the standard notice of

  22    commencement, but we attached our proposed form of notice as

  23    Exhibit A to the motion and that form is based off of the

  24    official form, but there are a, a couple of (indiscernible) for

  25    purposes of this, of these cases and really, subject to a
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 54 of 147
                                                                                    53

    1   signoff from the Bankruptcy Administrator -- and we didn't

    2   quite get the chance to talk about that this morning when we

    3   spoke, but I'm sure we'll have the opportunity to do that

    4   shortly -- we would propose to serve this notice out within

    5   five business days after we have the information regarding the

    6   341 meeting that's required for the notice.

    7              And so that, that covers the four buckets of relief.

    8   So unless your Honor or anyone else has questions, we would ask

    9   that the Court grant the requested relief.

  10               THE COURT:     Anyone else want to weigh in on this

  11    particular motion?

  12               MS. RAMSEY:      Yes, your Honor.      Hi.   Again, it's

  13    Natalie Ramsey for the Certain Asbestos Claimants.

  14               Your Honor, we heard some clarification on the record

  15    today that they had responded to questions that we had, but we

  16    did take note that the language of the petition itself with

  17    respect to the, to the list of 20 law firms was rather unusual

  18    in that there was no representation regarding how those firms

  19    were selected.      It simply was referred to as a list of 20 law

  20    firms with significant representations of asbestos claimants.

  21    Based upon the representation, if, if that is correct that

  22    those firms are, indeed, the firms that represent the largest

  23    number of pending claimants, we would not expect that we would

  24    have an objection, but -- but it was -- it was something that

  25    caught our eye and also was something that some of our clients
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29    Desc Exhibit
                                C Page 55 of 147
                                                                                     54

    1   questioned.

    2              So I did want to raise for the record that we would

    3   expect that a committee would want an opportunity to ensure

    4   that, in fact, the firms are representative of, as indicated by

    5   the debtors.

    6              THE COURT:     Okay.

    7              Anyone else?

    8              MS. ABEL:     To that --

    9              THE COURT:     Yes.

  10               MS. ABEL:     Your Honor, this is Shelley Abel.

  11               To that point, I have requested from the debtor to

  12    receive a comprehensive listing in a more usable format than

  13    that was provided in the adversary proceeding so that I can

  14    review those, the pending claims against the debtor in order to

  15    sort of assess the selection of the top 20 law firms that were

  16    provided.

  17               And I expect that there may be an opportunity for

  18    further discussion in connection with a motion to appoint the

  19    ACC in this case.

  20               THE COURT:     Anyone else?

  21        (No response)

  22               THE COURT:     Back to you, Ms. Cahow.            Is that -- I

  23    think I read what was stated in the, in the declaration that,

  24    that these were, in fact, the firms that represented 80 percent

  25    of the clients if it wasn't stated in the petition, is that
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29    Desc Exhibit
                                C Page 56 of 147
                                                                                        55

    1   correct?     It was in the declaration, originally?              I saw it

    2   somewhere.

    3              MS. CAHOW:     Yes.    It's in the language -- that

    4   language itself is in the motion as well, your Honor.

    5              THE COURT:     Okay.    But that is, in fact, the debtors'

    6   representation?

    7              MS. CAHOW:     Yes, your Honor.       That's correct.        And I

    8   believe -- and I, I apologize to Ms. Ramsey if, if this is not

    9   the case -- but I believe that the language regarding -- let me

  10    just flip to the appropriate paragraph here.                 Paragraph 11 of

  11    the motion, your Honor, and my recollection was that the

  12    language included with the petition so that the top asbestos

  13    counsel list consisted of the 20 law firms representing the

  14    largest number of claimants in asbestos lawsuits in which the

  15    debtors were defendants.

  16               THE COURT:     Uh-huh (indicating an affirmative

  17    response).

  18               MS. CAHOW:     But I can, I can go back and double check

  19    that.

  20               THE COURT:     Ms. Ramsey, is that sufficient?

  21               MS. CAHOW:     If it did not, we intended, we intended to

  22    do that.

  23               THE COURT:     Okay.

  24               Ms. Ramsey, are you satisfied for present --

  25               MS. RAMSEY:      Yes, your --
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29    Desc Exhibit
                                C Page 57 of 147
                                                                                      56

    1              THE COURT:     -- purposes?

    2              MS. RAMSEY:      I'm sorry, your Honor.           We had trouble

    3   unmuting.

    4              Yes, your Honor.       Thank you.

    5              THE COURT:     Well, don't feel badly.            We've been doing

    6   this for a couple months now and everyone seems to have that

    7   problem about muting and unmuting the microphones.

    8              All right.     Anyone else?

    9       (No response)

  10               THE COURT:     If not, the motion is approved.            If you'll

  11    send me a proposed order on that.

  12               MS. CAHOW:     Thank you very much, your Honor.

  13               And with that, I will turn things over to my

  14    colleague, Mark Cody, who will address the remaining main case

  15    agenda items.

  16               THE COURT:     Mr. Cody.

  17               MR. CODY:     Good afternoon, your Honor.

  18               THE COURT:     Afternoon.

  19               MR. CODY:     It's Mark Cody on behalf, on behalf of the

  20    debtors here from Jones Day.

  21               The next item on the agenda, your Honor, is Agenda

  22    Item No. 4, which is the debtors' motion for entry of an order

  23    establishing certain case management procedures.                By the

  24    motion, your Honor, what we're, what we're seeking to do is, is

  25    approve and implement certain notice, case management, and
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 58 of 147
                                                                                    57

    1   administrative procedures to, effectively, establish various

    2   requirements for filing and serving papers filed in these

    3   chapter 11 cases --

    4              THE COURT:     Uh-huh (indicating an affirmative

    5   response).

    6              MR. CODY:     -- as well as orders entered in these

    7   cases --

    8              THE COURT:     Uh-huh (indicating an affirmative

    9   response).

  10               MR. CODY:     -- set standards for notices of hearings

  11    and agendas, fix periodic omnibus hearing dates and provide

  12    mandatory guidelines for scheduling hearings and setting

  13    various deadlines as well as to minimize, ultimately, to

  14    minimize the potential burdens on the Court by limiting matters

  15    that are otherwise required to be heard by the Court.

  16               The debtors believe that the case management

  17    procedures will facilitate the efficient administration of

  18    these chapter 11 cases and ensure that appropriate notice is

  19    provided to interested parties.

  20               We intend to serve the case management procedures on

  21    all interested parties as soon as practicable after the entry

  22    of the case management order, should you approve it; publish it

  23    on the debtors' restructuring website at, with KCC; and then

  24    make them available upon request with our claims and noticing

  25    agent, Kurtzman Carson Consultants.
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 59 of 147
                                                                                    58

    1              The ultimate goal here is to figure out a way to, to

    2   alleviate significant administrative burdens and cost that

    3   otherwise could be imposed on the debtors' estates, parties in

    4   interest, the Court, and the Clerk of the Court due to the

    5   substantial number of parties in interest expected to be

    6   involved in these cases and the number of court filings that we

    7   would anticipate as well.         Significantly, your Honor, the case

    8   management procedures do not seek to waive any substantive

    9   rights of any of the parties in these chapter 11 cases.

  10               Similarly, the courts, courts in this District have

  11    regularly granted similar relief, including in, in, most

  12    recently, in DBMP.

  13               Your Honor, the, a copy of the proposed case

  14    management procedures are attached to, to the proposed order.

  15    Unless your Honor has any questions, we'd respectfully request

  16    that the Court enter an order approving the motion.

  17               THE COURT:     Okay.

  18               Others?

  19        (No response)

  20               THE COURT:     Anyone?

  21        (No response)

  22               THE COURT:     I notice there are blanks for omnibus

  23    hearing dates that we still need to talk about.               What do you

  24    envision there, Mr. Cody?         What are the, the debtors' needs?

  25               MR. CODY:     You know, your Honor, we can, we can
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 60 of 147
                                                                                    59

    1   discuss this now or it might make sense to wait till after

    2   we've had -- heard from -- about the, the PI.                So maybe we

    3   could do these --

    4              THE COURT:     Uh-huh (indicating an affirmative

    5   response).

    6              MR. CODY:     -- the -- whatever is required in that

    7   particular pleading that we have those together.               I think,

    8   after that, we would anticipate maybe at the outset a once-a-

    9   month to sort of coincide with, with other activity in, in

  10    these cases.      To the extent that a matter, a hearing time is

  11    not needed, then we would just consult --

  12               THE COURT:     Right.

  13               MR. CODY:     -- with the Court and then cancel the

  14    hearing.

  15               THE COURT:     Okay.

  16               Everyone else good with holding this until we get

  17    through talking about the TRO request?

  18        (No response)

  19               THE COURT:     That's what we'll do.

  20               Otherwise, the, the motion is approved and we'll

  21    backfill the dates.

  22               MR. CODY:     Thank you, your Honor.

  23               THE COURT:     Thank you.

  24               What's next?

  25               MR. CODY:     The next item, your Honor, is Agenda No. 5,
Case 20-03049    Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 C Page 61 of 147
                                                                                     60

    1   which is the debtors' motion to approve their continued use of

    2   their bank accounts, cash management system, and business

    3   forms, granting a waiver of requirements under section 345(b)

    4   of the Bankruptcy Code, and authorizing the debtors' banks to

    5   charge certain fees and other amounts.

    6               THE COURT:     Uh-huh (indicating an affirmative

    7   response).

    8               MR. CODY:     This, as I, as I noted, it sort of falls

    9   into four categories of, of relief here.              The debtors are

  10    seeking approval to continue to use their current cash

  11    management system, existing bank accounts, existing business

  12    forms.     They're seeking authority to open and close bank

  13    accounts, as necessary and appropriate.             They're seeking a

  14    waiver of the requirements under section 345(b) of the

  15    Bankruptcy Code and seeking authority for participating banks

  16    to honor certain transfers as well as to charge certain bank

  17    fees associated with their involvement with the debtors.

  18                At the outset, your Honor, relief here is sought under

  19    section 345 and section 363 of, of the Bankruptcy Code and at

  20    this point I would jump into some background on the, on the

  21    debtors' cash management system.

  22                THE COURT:     Uh-huh (indicating an affirmative

  23    response).

  24                MR. CODY:     The debtors maintain three bank accounts at

  25    JPMorgan Chase.       Two -- each, each debtor has an operating
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 62 of 147
                                                                                    61

    1   account that serves as both a, a consolidation -- consolidation

    2   -- an operating account that's, that's there for consolidation

    3   of funds as well as disbursements.           There's also a dormant

    4   account that was originally used by the debtors to service and

    5   pay certain asbestos-related claims, including settlement

    6   payments.    At present, that, that account has less than $3

    7   million in it, but given the filing of these chapter 11 cases

    8   and the imposition of the automatic stay, that, that account

    9   will now remain dormant and the funds that are presently in

  10    there will be returned to the applicable debtors' operating

  11    accounts.

  12               THE COURT:     Okay.

  13               MR. CODY:     The debtors' cash management system is

  14    pretty straightforward.        There's a, there's a chart at the back

  15    of the motion that highlights --

  16               THE COURT:     Uh-huh (indicating an affirmative

  17    response).

  18               MR. CODY:     -- the system.      It's, as I mentioned, it's

  19    very, very simple, straightforward.           There are the three bank

  20    accounts, one being the dormant account, the other two being

  21    the operating accounts, one with Murray Boiler, one with

  22    Aldrich Pump.

  23               THE COURT:     Uh-huh (indicating an affirmative

  24    response).

  25               MR. CODY:     And the parties are, are also party to cash
Case 20-03049    Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 C Page 63 of 147
                                                                                     62

    1   pooling agreements with their non-debtor subsidiaries.

    2   Effectively, in order to more efficiently manage funds the

    3   debtors and their non-debtor subsidiaries pool their cash in

    4   the debtors' accounts to maximize efficiencies of a coordinated

    5   cash management system.         The funds are maintained and managed

    6   by each respective debtor, but the funds from the non-debtor

    7   affiliates remain the property of the non-debtor affiliates at

    8   all times, as do the funds of the, the debtors remain property

    9   of the debtors' bankruptcy estate.

  10                The, the parties, the non-debtor parties monitor their

  11    cash in their accounts and then transfer excess cash to the

  12    applicable debtors in accordance with the terms of these cash

  13    pooling agreements.        The non-debtor entities can withdraw funds

  14    or direct the debtors to disburse those funds in accordance

  15    with the pooling agreements.           To the extent that a non-debtor

  16    subsidiary determines that it will not require subsequent

  17    withdrawals or disbursements of its excess cash, it may

  18    distribute those funds to the applicable debtor as a dividend.

  19                But again, just to be clear, the funds that we're

  20    talking about with respect to withdrawals and disbursements are

  21    the non-debtor affiliates' cash.            They keep a record of, of

  22    the, of the funds and the transactions that relate to those

  23    funds.     The debtors' cash remains property of the estate and is

  24    not in any, in any capacities funneled down to any of the non-

  25    debtor entities.
Case 20-03049    Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 C Page 64 of 147
                                                                                        63

    1               So, your Honor, as, as, as a practical matter, it

    2   would be disruptive and administratively burdensome and

    3   unnecessary to require the debtors to close their existing bank

    4   accounts and open new debtor-in-possession bank accounts.                     The

    5   debtors use their accounts -- the debtors' use -- I'm sorry --

    6   of their, their bank accounts constitute an ordinary course and

    7   appropriate business practice of the debtors and authorizing

    8   the continued use of the bank accounts will assist the debtors

    9   in accomplishing a smooth transition to operating as debtors in

  10    possession.        Accordingly, the debtors are seeking authority to

  11    continue to use their bank accounts in the ordinary course of

  12    business.

  13                Secondly, your Honor, the debtors would seek authority

  14    to open and close accounts as they deem necessary.                 Any new

  15    domestic bank account would be established at a bank that is

  16    insured by, with the FDIC or FSLIC and is otherwise organized

  17    under the laws of the United States or any, any state in the

  18    Union.     Moreover, prior to opening or closing a bank account,

  19    the debtors will provide notice to the United States Bankruptcy

  20    Administrator, the official committee of asbestos claimants

  21    appointed in these chapter 11 cases, and the future claimants'

  22    representative appointed in these, in these cases.

  23                Your Honor, this, this type of authority is, to

  24    continue to use bank accounts, is routinely granted and has

  25    been granted in other bankruptcy cases in this District.                     Your
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 65 of 147
                                                                                    64

    1   Honor, just to be clear, the, the, the debtors do have in -- in

    2   -- a process in place to provide a -- they've had conversations

    3   with JPMorgan Chase to ensure that no checks are inadvertently

    4   cashed, checks that were written prior to the petition date are

    5   not otherwise cashed or honored.

    6              The debtors are similarly seeking authority to

    7   maintain their ordinary course process for collecting, holding,

    8   and disbursing cash throughout their cash management system and

    9   to perform under the terms of the cash pooling agreements.

  10               Cash management systems similar to that of the

  11    debtors, and related agreements like the cash pooling

  12    agreements, are also routinely implemented to consolidate and

  13    manage cash flows and bank accounts among affiliates within a

  14    corporate enterprise.        The debtors believe that continued use

  15    of their cash management system as well as their continued

  16    performance under the cash pooling agreements is in the best

  17    interest of the debtors' estates and parties in interest and

  18    should be authorized by the Court.

  19               Next, your Honor, the, the, the debtors would request

  20    that they not be required to include the legend DIP or other,

  21    any other debtor-in-possession designation and the

  22    corresponding bankruptcy case number on their business forms.

  23    The, the debtors respectfully submit that this release is,

  24    relief is appropriate.        The debtors, as non-operating entities,

  25    have few business relationships and the parties they conduct
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 66 of 147
                                                                                    65

    1   business with, such as law firms, are expected to be well aware

    2   of the debtors' status as debtors in possession.               As such, the

    3   alteration of the debtors' checks and business forms to include

    4   debtor-in-possession designation would be unnecessary.

    5   Further, your Honor, the, the Court has allowed debtors to use

    6   their prepetition business forms and checks without the "DIP"

    7   label and corresponding bankruptcy cases [sic] in other large

    8   cases, including in this District.

    9              Next, your Honor, we're requesting a limited waiver of

  10    section 345(b) of the Bankruptcy Code.            The debtors submit that

  11    cause exists to justify a waiver of section 345(b) of the

  12    Bankruptcy Code, a limited waiver of section 345(b) of the

  13    Bankruptcy Code of these cases to the extent that funds

  14    maintained in, in their bank accounts or any domestic account

  15    opened during the chapter 11 cases exceed the amount insured by

  16    the FDIC or FSLIC.       JPMorgan Chase is an extremely stable,

  17    reliable institution and the debtors maintain that any other

  18    banks will be of similar status.           It will be -- it will impose

  19    an undue and unnecessary administrative burden on the debtors

  20    to require the debtors to open and maintain numerous accounts

  21    with limited funds such that all account funds may be covered

  22    by FDIC insurance, or, alternatively, to maintain a bond for

  23    the value of the account funds.

  24               Your Honor, we did have discussions with Ms. Abel this

  25    morning about this particular issue.            One of the concerns that
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 67 of 147
                                                                                    66

    1   she raised was the amount of funds that the debtors have in, in

    2   their particular accounts at present.            We are, are going to

    3   continue to discuss with Ms. Abel and come with, come up with

    4   a, a, a consensual proposal, have come up with a proposal that

    5   we hope will be, we'll reach a consensual resolution of her

    6   concerns.

    7              In addition, Ms. Abel raised a concern about what we

    8   would be doing with our excess cash and what we have

    9   represented to Ms. Abel -- and again, we, we owe her some

  10    paperwork just so that she is comfortable with what, what we

  11    are proposing --       but we are proposing to put the excess cash

  12    in funds that are managed by JP, JPMorgan Chase that invest,

  13    effectively money market accounts, that invest solely in U. S.

  14    Treasury securities.

  15               Thus, given all these, given all these components,

  16    your Honor, we would, we would request that -- that the -- that

  17    -- that we be granted the authority to, to have a limited

  18    waiver of section 345(b), once we've come to agreed-upon

  19    language with, with Ms. Abel.

  20               Lastly, your Honor, the, the, the debtors are seeking

  21    authority for banks to charge and the debtors to pay or honor

  22    both pre-petition and post-petition services and other fees,

  23    costs, and charges, expenses, which, which banks may be

  24    entitled to under the terms of and in accordance with their

  25    contractual arrangements with the debtors.             The debtors also
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 68 of 147
                                                                                    67

    1   request that the Court authorize banks to charge back returned

    2   items to the bank accounts in the ordinary course of business.

    3              The debtors require this relief to minimize disruption

    4   to their bank accounts and to assist in accomplishing a smooth

    5   transition to operation in chapter 11.            Again, your Honor,

    6   authority for, for the debtors to pay these fees and, and for

    7   the banks to charge back returned items has been routinely

    8   granted in chapter 11 cases as well in this District.

    9              Unless your Honor has any, any questions, we would

  10    respectfully request that the Court enter an order granting the

  11    relief sought by the motion with the proviso that the debtors

  12    will work through some language with Ms. Abel with respect to

  13    the scope of the section 340, the requested section 345 waiver.

  14               THE COURT:     Comments by other parties?

  15               MS. ABEL:     Your Honor, this is Shelley Abel.

  16               I think that debtors' counsel has covered our

  17    discussion pretty adequately, but I just wanted to reserve our

  18    right to continue to negotiate on terms of a order before it's

  19    submitted to the Court and we will certainly contact Chambers

  20    if we need your assistance going forward.

  21               THE COURT:     Anyone else?      That got it?

  22        (No response)

  23               THE COURT:     All right.     I'll, I'll approve all of that

  24    with the exception of the open items with the Bankruptcy

  25    Administrator.      If you can't come to terms over that, let me
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 69 of 147
                                                                                      68

    1   know.    We'll set up a, a further telephonic hearing on, on the

    2   record to discuss what should be done with that.               I would

    3   assume the other parties don't need to be involved in that

    4   since no one else has objected.          But hopefully, you'll be able

    5   to work your differences out there.

    6              The rest of it is fine, okay?          Send me an order when

    7   you have one.

    8              MR. CODY:     Thank you, your Honor.

    9              THE COURT:     Okay.

  10               MR. CODY:     Will do.     Thank you, sir.

  11               THE COURT:     All right.     Any other base case matters or

  12    are we ready to talk about the two motions in the adversary?

  13               MR. CODY:     That would conclude the first part of that

  14    agenda, your Honor, and we're ready to proceed.               Thank you.

  15               THE COURT:     Does anyone need a break before we start

  16    in there?    We're about at midafternoon.

  17        (No response)

  18               THE COURT:     Everyone good to continue?

  19        (No response

  20               THE COURT:     Okay.     We'll move on, then.

  21               Mr. Erens, back to you.         You wanted to, to take the

  22    motion and -- we've got two motions.            One's the injunction and

  23    the other is the surface, service procedures.                The second may

  24    be the least controversial of the two.            Do you, do you have a

  25    preference as to which to approach first?
Case 20-03049    Doc 1-3    Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                  C Page 70 of 147
                                                                                         69

    1               MR. ERENS:      Your Honor, we were intending to approach

    2   the actual TRO first but, if you'd like, we can just dispense

    3   with the service procedures, but I'm not sure there's really

    4   any objections.

    5               THE COURT:      Let's get that out of the way.           If that --

    6   that's likely not to be controversial.              I can tell from the,

    7   the pleadings.         The other, of course, is.        Why don't we address

    8   No. 7, then, the debtors' motion for approval of service

    9   procedures.

  10                MR. ERENS:      All right.     Thank you, your Honor.         I'll

  11    be happy to do that.

  12                The relief is pretty straightforward, your Honor.

  13    The, the point, of course, is that claimants are represented by

  14    law firms.         We have information as to the names of the law

  15    firms.     We often don't have the information as to the names of

  16    the claimants.         There's been a practice, historically, in

  17    asbestos cases that the law firms would like to receive the

  18    pleadings.         They don't necessarily want their clients to

  19    receive the pleadings, which is for good reason.                 The clients

  20    often may not understand the pleadings.              They would turn back

  21    to their, their, their, their lawyers, anyway, to understand

  22    what the pleadings really mean and, as a result, what we'd like

  23    to do is basically get authority to serve the adversary

  24    proceedings on the law firms rather than the claimants.                   That

  25    includes, of course, the summons and complaint, initially, and
Case 20-03049    Doc 1-3    Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                  C Page 71 of 147
                                                                                      70

    1   then, ultimately, the other pleadings in the adversary

    2   proceeding, itself.

    3               So with respect to the summons and complaint, as we

    4   set forth in the motion, there is authority under the Local, or

    5   not the Local Rules, but the applicable Rules for the summons

    6   and complaint to be served on an agent.              We believe the law

    7   firms represent agent under the circumstances and, therefore,

    8   service on the law firms is authorized by, by the appropriate

    9   Rules.

  10                With respect to the other pleadings, there are a

  11    number of reasons and I gave some of them, already, to serve

  12    the pleadings on law firms rather than claimants, (a) they're

  13    represented, already, so we think it might be inappropriate,

  14    frankly, for the debtors to serve those pleadings on the

  15    claimants.         Again, it's more efficient for the pleadings to go

  16    to the law firms, themselves.            Often, we don't actually have

  17    the address information for the individual claimants.                  And

  18    again, the claimants often would turn back to their law firms

  19    to understand what the purpose of the pleadings are, in any

  20    case.

  21                So we don't think there's any controversy between the

  22    company and the various law firms as to what the proper

  23    procedure should be.          This type of motion has been approved in

  24    numerous asbestos cases previously.             It was approved in DBMP.

  25    It was approved in Bestwall, Kaiser Gypsum, Garlock.                  We think
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 72 of 147
                                                                                    71

    1   it's appropriate.       We also think it's consistent with the Rules

    2   of Professional Conduct and we would ask your Honor to approve

    3   the procedures set forth therein.

    4              THE COURT:     Any comments, objections?          Anyone else to

    5   be heard?

    6       (No response)

    7              THE COURT:     Okay.    That one is approved.

    8              All right.     Backing up to the TRO/preliminary

    9   injunction matter.       Mr. Erens?

  10               MR. ERENS:     All right.     Thank you, your Honor.

  11               Your Honor, I know we're going to have a lot of issues

  12    to discuss this afternoon on the proposed TRO, but I wanted to,

  13    to start with the, the following, which is, as I indicated in

  14    the introduction, there are thousands of pending claims,

  15    asbestos claims, currently against the debtors.               There's over a

  16    hundred thousand claims, or close to a hundred thousand claims

  17    and there's close to 8200 mesothelioma claims.               These are

  18    claims in this bankruptcy.         They are pending against the two

  19    debtors.    When you cut through all of this -- and I'll go

  20    through some detail -- but the ultimate purpose of the

  21    adversary proceeding for today, the TRO and, ultimately, a

  22    preliminary injunction, is to resolve the claims in the

  23    bankruptcy case.       It is to prevent piecemeal litigation of the

  24    exact same claims that are being asserted in this bankruptcy

  25    case by, or exist in this bankruptcy case by asbestos claimants
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 73 of 147
                                                                                      72

    1   from being litigated in piecemeal litigation throughout the

    2   country.    They are claims against the debtors and if parties

    3   are able to then, instead, try to assert the exact same claims

    4   against third parties otherwise, we don't have much of a

    5   bankruptcy case, your Honor.          The stay is eviscerated.         The

    6   purpose of the bankruptcy case to resolve all the claims

    7   collectively under 524(g) is, is eviscerated as well.                And so

    8   we think that the adversary proceeding is critical to the

    9   success of the bankruptcy and is integral to the bankruptcy,

  10    itself.

  11               So what does the adversary proceeding seek to do?                 It

  12    seeks to present or -- excuse me -- to prevent various parties

  13    from pursuing, again, what we call Aldrich and Murray claims,

  14    which are claims against the debtors against third parties.

  15    There's three categories of parties.            There are corporate

  16    affiliates, there are insurers, and then there are parties that

  17    we call indemnified parties.          Those are parties that the

  18    debtors have indemnified for asbestos claims or the asbestos

  19    claims initiated.       Ultimately, your Honor, the debtors will be

  20    seeking both a preliminary injunction and/or a declaration that

  21    the automatic stay or section 362 prevents the prosecution of

  22    the claims against the debtor against third parties, but for

  23    today we're limiting the relief we're seeking, obviously, to

  24    the TRO.

  25               The request for the relief is supported by two
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 74 of 147
                                                                                     73

    1   declarations, the declaration of Ray Pittard, the, the

    2   companies', or the debtors' Chief Restructuring Officer, and

    3   the declaration of Allan Tananbaum, the debtors' Chief Legal

    4   Officer.    And we would ask that those two declarations be moved

    5   into evidence as a result.

    6              THE COURT:     Any opposition, again subject to the right

    7   of cross-examination?

    8              MR. ERENS:     Correct, your Honor.

    9              THE COURT:     Anyone opposed?       Anyone?

  10        (No response)

  11               THE COURT:     Received.

  12        (Declarations of Ray Pittard and Allan Tananbaum admitted

  13    in evidence)

  14               MR. ERENS:     All right.     Thank you.

  15               Again, the purpose of the case, your Honor, is to

  16    fully and fairly resolve the asbestos claims against the

  17    debtors through the establishment of a 524(g) trust.                We

  18    believe the adversary proceeding relief is critical to that

  19    purpose.    Absent the relief, claimants could litigate the exact

  20    same claims that exist against the debtor, again against

  21    various parties throughout the country.            It would prevent all

  22    the claims from being dealt with collectively.               In this case,

  23    it would eviscerate the stay and, frankly, would require the

  24    debtors to go defend that litigation for reasons I'll get into

  25    momentarily, which would obviously divert their attention from
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 75 of 147
                                                                                     74

    1   the reorganization at issue.          It would defeat the purpose of

    2   the case and it would defeat the purpose of 524(g).

    3              Importantly, this is a fact that we should never lose

    4   sight of.    None of the protected parties manufactured or sold

    5   an asbestos-containing product that gives rise to a claim

    6   against the debtors.        The only protected party that maybe is an

    7   exception are the entities that no longer exist, the two

    8   entities that ceased to exist as part of the, the divisional

    9   mergers.    Those claims are allocated to the debtors in the

  10    divisional mergers.

  11               So those claims are clearly against the debtors and we

  12    say in our pleadings that those claims clearly are stayed.                  For

  13    today, since we haven't sought a declaration under 362 we

  14    include them in the TRO request.           But other than that, none of

  15    the parties that are on the protected party list manufactured

  16    or sold the asbestos-containing products at issue.                Instead,

  17    the debtors became solely responsible for those liabilities as

  18    part of the 2020 restructuring, as was mentioned.               And after

  19    that restructuring was done in early May, the companies started

  20    communicating that fact to plaintiffs' counsel.               It didn't

  21    happen overnight, but it started happening relatively soon and

  22    in the, I'll call it, roughly 30 days since that communication

  23    started in May the debtors have now found almost 70 cases in

  24    which the same claims that exist against the debtors are being

  25    asserted under various theories, successor liability, alter
Case 20-03049    Doc 1-3    Filed 07/29/20 Entered 07/29/20 22:33:29    Desc Exhibit
                                  C Page 76 of 147
                                                                                        75

    1   ego, etc., and -- we said in the papers 65 claims.                   We think

    2   it's now 70 claims -- and we think it'll just accelerate from

    3   here.

    4               So the relief we're seeking is not speculative, as

    5   maybe someone has tried to point out in one of the papers.

    6   There are now 70 of these types of lawsuits out there that name

    7   New Trane Technologies as a defendant and New U.S. Trane Inc.

    8   as a defendant.        There's some claims against Gardner Denver,

    9   Inc.     Again, it was communicated.          These are claims against the

  10    debtors, but nonetheless, in the tort system the lawsuits were

  11    being brought against third parties.              If that continued, your

  12    Honor, again, today we have 70.            I think in the future we could

  13    have hundreds, if not thousands, of these individual lawsuits

  14    throughout the country.          I'm not sure what this bankruptcy case

  15    would really look like at that point.              The claims are claims in

  16    this case.         They shouldn't be litigated while the stay is in

  17    existence.

  18                In terms of the authority, your Honor, for the

  19    injunction, pretty straightforward.             Section 105(a) of the

  20    Bankruptcy Code gives your Honor the authority to enter the TRO

  21    and, ultimately, the preliminary injunction.                   This type of

  22    injunction has been entered in numerous cases in the asbestos

  23    context.     We provide in the papers a laundry list of those

  24    cases.     I think it was, maybe, 20.          Most recently, in this

  25    jurisdiction the injunction was entered after contest in the
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29    Desc Exhibit
                                C Page 77 of 147
                                                                                     76

    1   Bestwall case by Judge Beyer and I think your Honor is aware in

    2   the DBMP case your Honor did enter the, the TRO.                I think

    3   there's a schedule on litigation for the preliminary

    4   injunction, itself.

    5              THE COURT:     Uh-huh (indicating an affirmative

    6   response).

    7              MR. ERENS:     Matter of fact, your Honor, the debtors

    8   are unaware of any case in which this type of injunction has

    9   not been entered for all the reasons that make sense because if

  10    you don't have this type of injunction, you really don't have a

  11    bankruptcy case.

  12               In terms of case law authority on how your Honor is to

  13    assess the propriety of the injunction, the case law in this

  14    Circuit goes back to Robins, A. H. Robins, the mass tort case.

  15               THE COURT:     Uh-huh (indicating an affirmative

  16    response).

  17               MR. ERENS:     The Robins case, in large part, indicates

  18    that your Honor has the authority to enter this type of

  19    injunction where third-party litigation would put undue

  20    pressure on the reorganization or would interfere with the

  21    reorganization.      That's the basic standard provided and, in

  22    fact, it's never been clear that that, itself, is not

  23    sufficient, per se, to enter the injunction.                 Nonetheless,

  24    courts in this jurisdiction typically go through a four-factor

  25    test for these types of injunctions, although I'm not sure your
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 78 of 147
                                                                                      77

    1   Honor has to do that based on the Robins case.                And there are

    2   four factors that apply.

    3              The four factors are whether there's a reasonable

    4   likelihood of success, of a successful reorganization; the

    5   threat of irreparable harm to the debtor; the balance of harms

    6   between the parties; and the public interest, whether it

    7   supports the injunction.         Your Honor, each of the four prongs

    8   for the issuance of the TRO today and, ultimately, an

    9   injunction, are satisfied.

  10               With respect to reasonable likelihood of success, as

  11    we point out in the papers, at the outset of a bankruptcy this

  12    test is not designed to be particularly high.                This is not a

  13    guarantee, this test is not a guarantee that this will be a

  14    successful reorganization, but it is a standard that says there

  15    is a reasonable likelihood that it will be a successful

  16    reorganization.

  17               Your Honor, the facts are uncontroverted that that is

  18    the case.    First of all, as mentioned, under the funding

  19    agreements the debtors have more than sufficient resources to

  20    fund fully a 524(g) trust.         There are adequate resources to do

  21    a reorganization here and obviously, as I mentioned at the

  22    beginning, our intent is to sit down with the plaintiffs and to

  23    effectuate that result.        We have come to this Court to conduct

  24    a proceeding that, hopefully, will lead to a successful 524(g).

  25    That is our intent.       We have come in good faith and we will
Case 20-03049   Doc 1-3    Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 C Page 79 of 147
                                                                                          78

    1   work hard to reach that result, the very purpose of the 524(g)

    2   statute.

    3              In addition, as judicial notice might indicate, many,

    4   many cases have been resolved under 524(g).              There have been

    5   many reorganizations under 524(g) of the Code and I think in

    6   Mr. Maclay's statement he talked a little bit about Garlock as

    7   being a tough case.        Garlock was a tough case, but even in that

    8   case they reached a resolution.

    9              So as a result, debtors do meet the reasonable

  10    likelihood of success.         We do believe it's likely that there'll

  11    be a 524(g) result at some point in this case.

  12               With respect to the second prong, threat of

  13    irreparable harm, I mentioned in the introduction some of the

  14    points here.       This is a fairly straightforward analysis.                If

  15    the same claims that exist in this bankruptcy and that are

  16    stayed are, instead, brought throughout the country on various

  17    theories against third parties that the debtors have

  18    indemnified -- and that's one of the linchpins here.                 The

  19    debtors have indemnified protected parties -- then that's

  20    really a process where the claims will be fixed outside of this

  21    bankruptcy against the debtors.           You don't have much of a

  22    bankruptcy if, your Honor, a third party is being sued

  23    elsewhere.        That party has a contractual indemnity against the

  24    debtor.    The claim is fixed outside of the bankruptcy in that

  25    jurisdiction and then becomes a claim in the bankruptcy.
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 80 of 147
                                                                                    79

    1   Instead, 524(g)'s purpose is to deal with all the claims

    2   holistically in this bankruptcy, for the claims to be treated

    3   equally and fairly, and together.           The claims that we're

    4   talking about, again, are the exact same claims that exist

    5   against the debtor, not other claims that exist against third

    6   parties.

    7              So the indemnity relationship, we think, your Honor,

    8   is one of the important points to mention.             If the claims are

    9   liquidated against third parties, it would really be tantamount

  10    to a claim against the debtor because the debtor has indemnity

  11    with respect to these parties.

  12               There are other reasons that the, the debtors would

  13    suffer irreparable harm if litigation continued outside of this

  14    bankruptcy.       So in addition to the indemnity relationship, that

  15    really means that, that litigation would be fixing claims

  16    against the debtors outside of this bankruptcy.               The debtors

  17    would be faced with doctrines of res judicata, collateral

  18    estoppel.     They'd be subject to evidentiary prejudice in these

  19    other proceedings.       At the end of the day, since the claims

  20    would really be tantamount to claims against the debtors, they

  21    would be forced to ultimately go and defend those claims

  22    throughout the country.

  23               So while they're trying to conduct a bankruptcy, your

  24    Honor, in North Carolina, they would be, they would be working

  25    throughout the U.S. defending these claims and would not have
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 81 of 147
                                                                                      80

    1   the resources, we think, to adequately prosecute the bankruptcy

    2   at the same time.       They'd have to, they'd have to participate

    3   in the litigation and there'd be significant diversion and

    4   that's, obviously, contrary to the breathing spell that section

    5   362 is designed to create for a debtor in bankruptcy.

    6              So that, in large part, would be the irreparable harm

    7   the debtors would face.        The claims would not be in this case.

    8   They would be litigated outside this case, even though they're

    9   tantamount to claims against the debtors.

  10               In terms of balance of harms, I just went through the

  11    harms to the debtor.        In terms of harms to the claimants, we

  12    think, your Honor, the harms are really pretty limited.                 First

  13    of all, as I mentioned, none of the parties we're talking about

  14    manufactured asbestos-containing products at issue in this

  15    case.    These are insurers, these are corporate affiliates,

  16    these are parties that are indemnified by the debtors, but did

  17    not actually manufacture the products.

  18               More importantly, your Honor, as is well known,

  19    plaintiffs sue multiple parties in the tort system.                So it's

  20    not like the debtor is the only defendant on these cases.                   The

  21    complaints we typically see name scores of defendants and the

  22    plaintiffs will be continuing to recover against those

  23    defendants in the tort system as well as in the bankruptcy

  24    trust system.

  25               So the debtors may be one out of 20, 30, 40, 50
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 82 of 147
                                                                                    81

    1   defendants in a case.        So the prejudice is limited only to the

    2   amounts that they cannot currently recover against the debtors.

    3              Thirdly, your Honor, the tort system is a fairly

    4   inefficient process for reasons I indicated at the beginning of

    5   the presentation.       There are many claims that linger in the

    6   tort system for years.        It's expensive.      A lot of the money

    7   that's spent by the defendants actually do not go to the

    8   plaintiffs.       Maybe less than 50 percent of the money that's

    9   spent by the defendants go to the actual plaintiffs.                524(g) is

  10    a much more efficient, much better system for everybody once

  11    the 524(g) result is achieved.

  12               So while there may be some delay, ultimately the

  13    result that's sought to be achieved here will be much better

  14    for the plaintiffs as well.

  15               Thirdly, your Honor, as I think I mentioned before,

  16    it's, the purpose, or one of the purposes of 524(g) to keep all

  17    the claims together, to treat them equally and fairly, and if

  18    you have some claimants outside of the system and some

  19    claimants inside of the bankruptcy system, that's not

  20    necessarily equal treatment.          So there is unfairness not only

  21    to the debtors, we believe, from having this collateral

  22    litigation go on throughout the country, there can be, there

  23    can be damage or harm to claimants as well.

  24               There's a allegation in, in one of the pleadings, I

  25    think, that was filed this morning that delay is a big harm to
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 83 of 147
                                                                                     82

    1   the claimants.      We don't discount the delay, your Honor, and

    2   that's why we say we want to move this case, but delay is never

    3   sufficient, your Honor, to deny an injunction.               An injunction

    4   always involves delay.        If delay were sufficient to deny an

    5   injunction, your Honor, then injunctions would never be issued.

    6              So that's the balance of harms.           We think it clearly

    7   favors the debtors to maintain the integrity of the stay and

    8   the integrity of the bankruptcy case.

    9              Finally, public interest.         As we, as your Honor read

  10    in the papers, there's always a public interest in a successful

  11    reorganization.      We're going to work hard to get a successful

  12    reorganization in this case and we think that's especially true

  13    in a situation as complicated as this, which involves thousands

  14    of asbestos claimants.        A successful reorganization that can

  15    resolve what has been a really difficult problem, as I said

  16    over several decades and could continue, potentially, in,

  17    outside of this bankruptcy, if it didn't occur for several more

  18    decades in the tort system, if we can achieve that result, that

  19    is a fantastic result and is very much in the public interest

  20    and would allow claimants to be resolved in a full and fair

  21    manner and litigation that has really dogged, I think,

  22    everybody for a long time will be resolved.

  23               So a public interest, I think, your Honor, clearly

  24    favors trying to protect the integrity of this bankruptcy and

  25    to achieve a successful reorganization.
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 84 of 147
                                                                                    83

    1              Before I finish, your Honor, I do want to mention a

    2   couple things about section 362 of the Bankruptcy Code.                 We're

    3   not seeking, again, a declaration, although we do ultimately

    4   seek a declaration that 362 applies to the protected parties in

    5   certain circumstances.        Today, we're just seeking a TRO, but

    6   362 itself does support the relief we're seeking in many

    7   different ways.

    8              So, for instance, as I mentioned before, Old Trane and

    9   Old Trane Technologies no longer exist.            So while they are

  10    protected parties, the claims that existed against those

  11    entities were allocated to the debtors.            So those are now

  12    direct claims against the debtors.           So we think 362(a)(1)

  13    clearly applies to protected parties, Old Trane and Old Trane

  14    Technologies.

  15               Secondly, as I mentioned, one of the categories of

  16    protected parties are the insurers.           The debtors have

  17    substantial insurance, as indicated in the first day papers.

  18    Allowing parties to pursue insurance of the debtors and to try

  19    to reduce the insurance asset of the debtors clearly is a, we

  20    believe, a violation of section 362(a)(3) of the Bankruptcy

  21    Code because the insurance, the insurance, your Honor, is an

  22    asset of the estate.

  23               In addition, many of the types of claims that would be

  24    asserted against the protected parties in the tort system would

  25    be things like fraudulent conveyance, piercing, successor
Case 20-03049   Doc 1-3    Filed 07/29/20 Entered 07/29/20 22:33:29    Desc Exhibit
                                 C Page 85 of 147
                                                                                        84

    1   liability.        Those are all estate causes of action at this

    2   point, your Honor.        Those are assets of the debtors.

    3              So allowing parties to pursue those types of causes of

    4   action in the tort system would be using estate property,

    5   again, we believe, in violation of 362(a)(3) of the Bankruptcy

    6   Code.

    7              And then finally, going back to section 362(a)(1) of

    8   the Bankruptcy Code, going back to Robins, which I mentioned at

    9   the beginning of this process, the Robins case, again, stands

  10    for the proposition that the automatic stay can be extended to

  11    a party where there's such an identity of interests between

  12    that party, the defendant, and the debtor, that the claim being

  13    brought is really being brought against the debtor.                  Your

  14    Honor, that, again, is what's going on here.                  The claims that

  15    are, that would be sought to be brought if this injunction or

  16    TRO would not be entered would be tantamount to claims against

  17    the debtor.       We think that, again, would be eviscerating the

  18    automatic stay for purposes of this bankruptcy case and the

  19    goal to achieve a section 524(g) result.

  20               So going to the TRO specifically, because that's all

  21    that's being asked of your Honor today, we're moving under Rule

  22    65(b) and Bankruptcy Rule 7065.           As noted, there's already been

  23    now, what, 70 cases filed against protected parties.                  If the

  24    stay or -- excuse me -- if the TRO were not entered, we know

  25    that number would only go up.           Given the bankruptcy, we think
Case 20-03049    Doc 1-3    Filed 07/29/20 Entered 07/29/20 22:33:29    Desc Exhibit
                                  C Page 86 of 147
                                                                                             85

    1   the process would be accelerated because it'd be sort of common

    2   sense for parties to say one of a number of things.                   One is, "I

    3   haven't brought a lawsuit yet.            Well, I can't bring a lawsuit

    4   against the debtor.         They're getting a stay.            So I'm going to

    5   bring a lawsuit against one of these protected parties."                       Two

    6   is, "If I've only got a lawsuit against the debtor, I'm going

    7   to amend it now 'cause I can't continue it against the debtor.

    8   I'm going to amend it to add the protected parties and just go

    9   sue them."         So we'll see more and more of those.            And then,

  10    finally, if there are parties who have brought lawsuits and

  11    have named these third parties, they will continue to prosecute

  12    those lawsuits.        That's the 70 that I mentioned, or so, that

  13    already exist today.          And again, that's only in the course of a

  14    month.

  15                So, in fact, the, the bankruptcy filing would probably

  16    precipitate the problem that we've already seen in the tort

  17    system prior to the filing of this bankruptcy.                  This type of

  18    TRO, again, your Honor, has been granted numerous times.                       It

  19    was granted in Bestwall, ultimately led to the entry by Judge

  20    Beyer of a full TRO.          It was entered, your Honor, in DBMP

  21    subject to the pending litigation schedule over the PI.                    It was

  22    entered in Garlock.         It was entered in Kaiser Gypsum.            We think

  23    it's fairly routine in these bankruptcy cases to get a TRO to

  24    get the case stable and on a full track and if parties want to

  25    litigate over the PI over a course of a longer period of time,
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29    Desc Exhibit
                                C Page 87 of 147
                                                                                     86

    1   that's certainly their right.

    2              In terms of the period of time we're seeking for the

    3   TRO, normally TROs are for 24 -- excuse me -- for 14 days, but

    4   the, the Court can for cause extend it up to 28 days.                 We

    5   would, as we indicated in the papers, ask that the Court extend

    6   the TRO for the full 28 days for the main reason that an

    7   asbestos claimants' committee will be appointed soon and we

    8   want to give them the maximum amount of time to sit down with

    9   us and discuss all the issues associated with the TRO and the

  10    ultimate preliminary injunction.           I don't know how long it'll

  11    take the ACC to get appointed, but 14 days may not be enough

  12    for them, to sit down with them and discuss the issues

  13    associated with this litigation matter.

  14               Thank you, your Honor.

  15               THE COURT:     All right.

  16               Responses?

  17               MS. SIMPSON:      Your Honor --

  18               THE COURT:     Ms. Ramsey.

  19               MS. SIMPSON:      -- I'll let Ms. --

  20               MS. RAMSEY:      Yes, your Honor.      Oh.

  21               MS. SIMPSON:      -- Ramsey go first.

  22               THE COURT:     Okay.

  23               Ms. Ramsey, you want, want honors?

  24               MS. RAMSEY:      Thank you, your Honor.           Yes, I would.   I

  25    appreciate it.
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 88 of 147
                                                                                        87

    1              Your Honor, I'm going to ask, with the Court's

    2   permission, my colleague, Davis Wright, to put up on the screen

    3   some slides that we prepared for today and have ready to

    4   distribute to the other parties.

    5              THE COURT:     All right.     We'll see how this goes.           I

    6   think there was some conversation beforehand with our tech

    7   staff as to putting these up.

    8              MS. RAMSEY:      Uh-huh (indicating an affirmative

    9   response).

  10               THE COURT:     All right.     Let's see how we go.

  11               MS. RAMSEY:      That's correct, your Honor.         Right.

  12               THE COURT:     Very good, excellent.

  13               MS. RAMSEY:      Terrific.

  14               So, your Honor, I'd like to start by calling back to

  15    the hearing on the first day in the DBMP case where your Honor

  16    observed:

  17               "This is new.      For those of us who have been doing

  18               debtor-creditor work for 30-odd years, the idea that

  19               you can have a liability go through a merger and not

  20               have a liability on one part of your entity is a

  21               little bit of a new thought.

  22               Also, with regard to the general bankruptcy concept

  23               that when you come into bankruptcy you bring all of

  24               your assets and subject them to the risk in order for

  25               the bankruptcy relief."
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 89 of 147
                                                                                    88

    1              So, your Honor, with that, the Court indicated that it

    2   was going to enter the TRO, but would, was not necessarily

    3   inclined and was reserving judgment with respect to entry of a

    4   preliminary injunction --

    5              THE COURT:     Uh-huh (indicating an affirmative

    6   response).

    7              MS. RAMSEY:      -- to be a decision that the Court was

    8   going to make after a contested evidentiary hearing, which is

    9   now scheduled, as the Court knows, for early September.

  10               So this is -- I wanted to call back that, signify the

  11    Court because we are going to ask the Court today to revisit

  12    that determination and we're ask -- ask -- going to ask the

  13    Court to, to make the opposite call today.

  14               Your Honor, this is the third time, as Mr. Maclay

  15    mentioned, that we've seen this same pattern.                We saw it in

  16    Georgia-Pacific back in November of 2017, we saw it with

  17    CertainTeed in January of 2020, and now we've seen it with the

  18    two Trane entities with virtually the identical type of

  19    proceeding that the Court has seen before.             These companies

  20    traveled to Texas, were there for a very few hours -- in this

  21    latest iteration less than two hours -- and then one, the, the

  22    entity that had the majority of the assets went back to

  23    Delaware or to Delaware and the entities that were the

  24    repository of the asbestos liabilities, a funding agreement,

  25    and, and very little else, traveled to, to North Carolina and
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 90 of 147
                                                                                      89

    1   prepared for a bankruptcy.

    2              What is a little unique about this particular

    3   transaction, your Honor, is that this is the second part of a,

    4   a series of transactions.         In March of this year, there was,

    5   there were a series of transactions that are known as the

    6   Reverse Morris Trust Transaction.           It, it's, essentially, a, a

    7   tax-sheltering structure and I don't want to get too deep in

    8   the woods, your Honor, but I think it's important to sort of

    9   understand how this fits in with the overall picture.

  10               In the top left-hand side, you will see that these

  11    entities started out as Gardner Denver and what we've called

  12    Old Ingersoll Rand.       Following it to the right, then what

  13    occurred was that Old Ingersoll Rand spun off Ingersoll Rand

  14    Industrial, one of its operating entities.             It then merged Old

  15    Indust -- IR Industrial merged with Gardner Denver.                And this

  16    is the part that is critical to us, your Honor.               As part of

  17    that, 1.9 billion in cash and 6.9 billion in stock traveled out

  18    of Gardner Denver and went to Old IR and then, in the last

  19    days, your Honor, New IR changed its name -- Gardner Denver

  20    changed its name to New Ingersoll Rand and Old Ingersoll Rand

  21    became Trane.      The importance to us, your Honor, is that this

  22    transaction resulted in almost $7 billion of value traveling

  23    out of the entities that are now depending on the two

  24    iterations of, that are called New Trane and New TTC to pay

  25    these obligations.
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 91 of 147
                                                                                    90

    1              We then go to, your Honor, what you've seen before,

    2   which is the funding agreement allocations between these

    3   entities.    We have Trane U.S. and Trane Technologies providing

    4   a funding agreement to Aldrich Pump and Murray Boiler and we

    5   have a tiny little part of the agreement that provides for an

    6   indemnification by those entities back to Trane, which is the

    7   same sort of structure we've seen before, and, and it's

    8   structured that way, as, as we advised the Court before, to

    9   give the debtors an argument that there's some reciprocal duty

  10    and they have some skin in the game in this, but ultimately, as

  11    they've candidly told the Court, these are backstops.                This

  12    funding agreement is a backstop and the obligations from Trane

  13    U.S. and Trane Technologies mean that they are the real parties

  14    that have a financial interest in this case.

  15               What is unique about this case, as, as Mr. Maclay

  16    advised the Court and as we put in our brief this morning, is

  17    that here we have a funding agreement that seeks to limit the

  18    Court's ability to determine whether Trane U.S. and Trane

  19    Technologies receive 524(g) relief and they do that by

  20    providing that the only kind of plan that can be confirmed is a

  21    plan that provides these non-debtor funding parties with all of

  22    the, all of the protections of section 524(g) of the Bankruptcy

  23    Code.    They also go on to augment those provisions by saying

  24    that, that the agreement, the funding agreements terminate on

  25    the effective date of a plan and they provide that, you know,
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 92 of 147
                                                                                      91

    1   this has to be a lump sum.         And you heard some justifications

    2   this morning about that.         This is just clarification and that

    3   was what, you know, of course, was always meant, but the Court

    4   may be aware that the funding agreements are reflected as

    5   having been amended on June the 15th -- so last Monday before

    6   the filing -- coincidentally after, in the Bestwall case, a

    7   plan was proposed.       It did not provide 524(g) relief to the

    8   plan funders and provided for an assignment of the funding

    9   agreement.

  10               So this is not accidental or clarification.              This is

  11    an effort to close a loophole in the prior funding agreements.

  12               If we go to the implications, your Honor, of, of these

  13    changes to the Court, it requires the Court to provide 524(g)

  14    relief that we contend is inconsistent with the language of the

  15    statute, itself.       We believe that these parties cannot qualify

  16    for 524(g) relief.       And so that makes this funding agreement as

  17    they are proposed in this bankruptcy completely illusory.

  18               The payors are, you know, are going to argue, also, we

  19    believe, as a result of the lump sum provision that they have

  20    to have an estimation proceeding 'cause they're going to

  21    contend to the Court that that's the only way they can figure

  22    out what that lump sum should be.           Through these modifications

  23    to the funding agreement and through the other provisions that

  24    were already in the funding agreement, they are looking to

  25    restrict all of the normal rights that creditors have.                 They're
Case 20-03049   Doc 1-3    Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 C Page 93 of 147
                                                                                     92

    1   trying to take away the ability of the creditors to file any

    2   plan or to assign these agreements or to otherwise take any

    3   action that they do not get to control.             As the Court is aware,

    4   there are additional flaws in the funding agreements that we

    5   have pointed out time and again.            The funding agreements,

    6   again, are not secured or guaranteed.             They do not prohibit

    7   transfers of assets.         In fact, they expressly permit transfers

    8   of assets.        They do not provide any kind of restrictions on

    9   incurrence of debt.        They do not prevent further divisional

  10    mergers from taking place.

  11               So as you go through these, your Honor, they have --

  12    the, the structure of the funding agreement means that, that

  13    payors are completely in charge of these bankruptcy cases and

  14    it's clear from the new funding agreement as now modified that

  15    they are running the case for their own benefit.                That's all

  16    they're seeking to do.         These cases are about the nondebtors.

  17               So if we can go to the next slide.

  18               I, I believe that debtors' counsel argued that under

  19    Robins the Court does not have to really identify all or really

  20    evaluate all of the four factors for a TRO.              The, the Court

  21    can, you know, really, just sort of look at, at the first

  22    factor.    That is, we believe, not a correct statement of the

  23    law, your Honor.        We have cited in our papers the Winter case

  24    in the Supreme Court which specifically requires that each of

  25    the four factors be satisfied in order for a TRO to, to issue.
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 94 of 147
                                                                                         93

    1              As the Court -- just one more -- before we get into

    2   the, the merits of that, one more piece of this puzzle, your

    3   Honor, is that what we've seen that's also different in this

    4   case than the other two cases, in Bestwall and then in DBMP, is

    5   that although the debtor is sort of throwing out the potential

    6   of, of settlement, it's very clear from the Informational Brief

    7   that has been filed in this case that the debtors intend to

    8   move for immediate discovery and an immediate estimation.                   On

    9   Page 36 of their Informational Brief when they're talking about

  10    the goals of this case they, they say:

  11               "Consistent with their intent to move these chapter 11

  12               cases forward from the start, they intend to promptly

  13               ask this Court to begin a process to help them

  14               determine the aggregate amount of the Debtors' current

  15               and future asbestos liability for plan purposes."

  16               What that means is that the debtors and their plan

  17    funders or the, the funding parties are asking the Court to

  18    value the asbestos claims through a proceeding in a bankruptcy

  19    case as opposed to a way that those claims are valued in the

  20    tort system.      And I'll come back to that as we go through the

  21    individual factors, your Honor.

  22               The, the first factors -- the four factors are listed

  23    here and they were correctly identified by the debtors,

  24    likelihood of a successful reorganization, imminent risk of

  25    irreparable harm, balancing of the harms, and public interest.
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 95 of 147
                                                                                     94

    1   And, and debtors' counsel cited to the Robins case about,

    2   saying that failure to enjoin is appropriate when it would

    3   adversely affect the bankruptcy estate or would detrimentally

    4   influence and pressure the debtor through a third party.

    5   Neither of those things, your Honor, are present here.

    6              The debtors, of course, have, have the burden of

    7   meeting the TRO factors that are proposed.             There are,

    8   actually, four categories, the way that they were described in

    9   the papers, that the debtors seek to extend TRO protection to.

  10    The first are the former Trane Technologies Company LLC entity.

  11    We've defined that as OLD TTC.          The former Trane U.S. Inc.

  12    entity, Old Trane.       Those two entities were the entities that

  13    went through the divisional merger and resulted in the two

  14    debtors and the two new identified plan funders under the

  15    funding or funding -- not plan funders -- the entities that are

  16    the obligors, the payors, under the funding agreement.                 The

  17    third is non-debtor affiliates that are identified on Appendix

  18    B and those include Trane Technologies LLC, New Trane, and

  19    Trane U.S. Inc., New TTC.         The next are entities that are not

  20    affiliates of the debtor, but are also identified on Appendix B

  21    as to entities that, that it has asserted Aldrich and Murray

  22    have contractual indemnification obligations to and the final

  23    party are the insurance entities, also identified on Appendix

  24    B.

  25               So what claims are they looking, first of all, to
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 96 of 147
                                                                                    95

    1   enjoin?    That's the first thing that we'd like to call the

    2   attention, the Court's attention to.            They define the claims as

    3   Aldrich/Murray asbestos claims and that means any asbestos-

    4   related claim against either debtor, including all claims

    5   related in any way to asbestos or asbestos-containing materials

    6   asserted against or that could have been asserted against Old

    7   Ingersoll Rand or Old Trane. And they go on to say:

    8              "For the avoidance of doubt, Aldrich/Murray Asbestos

    9              Claims include all asbestos personal injury claims and

  10               other asbestos-related claims allocated to,

  11               respectively, Aldrich from Old Ingersoll Rand New

  12               Jersey or Murray from Old Trane in the documents

  13               implementing the 2020 Corporate Restructuring."

  14               These are allocated.        They're allocated on purpose.

  15    They're allocated by an entity that is looking to avoid

  16    bankruptcy filing, itself.

  17               So the first question is, the first criteria, no

  18    successful likelihood of, of reorganization is possible here.

  19    The debtors contend that they have a likelihood of success

  20    because they can afford to pay for it, they say, because of the

  21    backstop provided by these funding, funding agreements.

  22    However, the conditional nature of the funding agreements in

  23    these cases do not permit that funding because the funding

  24    agreements in these cases are completely subject to facts

  25    evolving exactly as the payors would have them evolve and the
Case 20-03049   Doc 1-3    Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 C Page 97 of 147
                                                                                     96

    1   claimants agreeing.        Because 524(g) plans at their base, at

    2   their root require agreement and consent to whatever it is that

    3   the debtors believe that the liability is or that they choose

    4   to pay.

    5              We also raise this for -- New TTC and New Trane, we

    6   believe, are ineligible for 524(g) relief because they have

    7   independent direct liability to the, to the asbestos claimants

    8   as successors to the Old Ingersoll Rand and Old Trane entities.

    9              The debtors have not sought, to our, best of our

  10    information, any open dialogue with the claimants or any of

  11    their representatives.         They have not come to this Court with

  12    any agreement.        They can't demonstrate a likelihood of

  13    agreement.        The Court has witnessed what has occurred in the

  14    other case that is pending.          It's been pending longer, the

  15    Bestwall case.       That case has been pending a little over 2-1/2

  16    years and, and the debtor's counsel has recently announced that

  17    the parties are very, very far apart and the debtors in that

  18    case, the debtor in that case contends that the only way to

  19    bring the parties together is through an estimation trial.

  20               Here, as I mentioned, the Informational Brief in this

  21    case is a declaration of war because what the, the debtors and

  22    the payors under the funding agreement want to do is have this

  23    Court allow them to conduct discovery and challenge -- and

  24    they've laid out some of the challenges they would intend to

  25    make -- the claims and to come to some estimation of liability.
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 98 of 147
                                                                                       97

    1   Because, fundamentally, the only way to value these claims is

    2   on an individual basis, which can't be done in this case.

    3              So we can see that this is a case that is more about

    4   trying to contain and control than to resolve fairly the

    5   asbestos claims.

    6              Finally, your Honor, apart from New TTC's and New

    7   Trane's commitments, such as they are, in the funding

    8   agreements no other protected party who is proposed to benefit

    9   from the TRO has made any commitment or a representation that

  10    such an entity would contribute to any section 524(g) trust

  11    that might be created.

  12               So because of, of that, your Honor, we don't believe

  13    that the debtor has sustained any proof of a likelihood of a

  14    successful reorganization and, in fact, we believe that they

  15    cannot demonstrate that based on the, the language of the new

  16    funding agreements.

  17               To move to the second factor, your Honor, no imminent

  18    risk of irreparable harm to the debtors, we start with Old TTC

  19    and Old Trane.      The Court heard debtors' counsel say that and

  20    made a, a point twice of saying none of the proposed protected

  21    parties other than Old TTC and Old Trane manufactured or sold

  22    any asbestos or asbestos-containing products at issue.                 Well,

  23    that's true.      Neither did the debtors.        These are the

  24    responsible entities, Old TTC and Old Trane, but the question

  25    is why do those entities need the protection of this Court and,
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 99 of 147
                                                                                    98

    1   more than that, based on the inequitable conduct that they have

    2   engaged in where they have, they have gone through a

    3   transaction that took significant value out of these companies

    4   and then engaged in a divisive merger, which is expressly and

    5   exclusively designed to treat just the asbestos claimants

    6   differently than every other creditor of those entities..

    7   Those entities, we believe, have engaged in conduct that, that

    8   makes them ineligible for this.

    9              There's also, your Honor, no allegation that those

  10    entities were not able to pay asbestos claims, present and

  11    future, in full.       These are the responsible parties and the

  12    only alleged harm relates to what has been structured to be

  13    harm.    These are the entities that set this up so that they

  14    could then cry that they need this Court's assistance to

  15    protect them.

  16               Moving to the next set of entities, your Honor, are

  17    New TTC and New Trane.        Here, the, again, the debtors allege

  18    that these entities are able to pay all the claims in full.

  19    They, they make that representation on Page 25 of the

  20    Informational Brief.        They go on to say a determination -- I'm

  21    sorry -- Page 25 of the motion for, for preliminary injunction

  22    -- a determination of liability against these entities,

  23    moreover, would satisfy some of the asbestos claims and since

  24    they're the real parties who have the financial interest,

  25    anyway, it's not logical that those entities would not defend
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                               C Page 100 of 147
                                                                                    99

    1   and resolve the claims to the best value that they could.

    2   Ultimately, when they pay them, it's a net neutral to the

    3   debtors because it's going to reduce the funding obligations,

    4   but it's also going to take some of these claims out of the

    5   estate.     It simply has no harm, let alone irreparable harm to

    6   the debtors.

    7              Meanwhile, the other thing that we're seeing, your

    8   Honor -- and this is in our brief -- is that on June 5th, not

    9   long before this bankruptcy was filed, New TTC announced a

  10    dividend to its shareholders payable in September of, of

  11    approximately $127 million.         That is not different from what

  12    we've seen in the Bestwall-Georgia-Pacific context, which is

  13    that there are continuing dividends being paid to shareholders.

  14    If those entities were in bankruptcy, that would be something

  15    that, that was, was a violation of the absolute priority rule.

  16    Equity should not be being paid while creditors sit unpaid.

  17               Finally, your Honor, again, the only alleged harms

  18    that, that the debtor has made are those that they specifically

  19    put in place as part of the structure.            Through the secondment

  20    agreement it is New TTC and New Trane that are determining

  21    which employees are going to be seconded to these debtor

  22    entities.     They could provide any other employees that they

  23    wished to be seconded.        It is not necessary that the same

  24    people that would necessarily be involved in asbestos

  25    litigation, if you believe that, that there are individuals
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                               C Page 101 of 147
                                                                                      100

    1   that uniquely would have to be involved in that, there's no

    2   reason why those are the same individuals that would need to be

    3   assigned to these debtors as part of their restructuring

    4   effort.

    5              Your Honor, I heard, also, debtors' counsel argue

    6   that, that tort litigation was inefficient and, and trusts are

    7   better.    They're more efficient for asbestos claimants.               And

    8   obviously, we have a couple of responses to that.               Partly, our

    9   response is the asbestos claimants have their own view about

  10    what is best for them and they'd like to be litigating and

  11    pursuing their, liquidation of their claims in the tort system,

  12    at least, at least and unless there is an acceptable

  13    alternative to them.

  14               But the debtors' claims of efficiency are -- are

  15    simply -- fall on deaf ears because while they may view this as

  16    efficient, there is, in fact, irreparable, imminent harm to the

  17    claimants.

  18               Moving to the next group, your Honor, new debtor, non-

  19    debtor affiliates other than New TTC and, and Trane, the

  20    debtors have made no showing at all of, list the harm for the

  21    102 other non-debtor affiliates on their list.               This is a

  22    standard, the TRO standard that must be met on an individual

  23    basis with respect to every single entity that is listed and

  24    the debtors have simply not made that.            The debtors have not

  25    alleged that most of these non-debtor affiliates have been sued
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                               C Page 102 of 147
                                                                                    101

    1   even, other than New TTC and New Trane.            There's no allegation

    2   that those entities would contribute to this reorganization

    3   case, in any event, and many of the proposed protected parties

    4   are foreign entities and there's been no representation that

    5   they would consent to jurisdiction before this Court, which we

    6   believe would be a fundamental requirement that should be a

    7   condition of this Court providing any sort of injunctive

    8   relief.

    9              Moving to the next slide.

  10               Again, the debtors have not alleged any basis to

  11    enjoin an action against most of the non-debtor affiliates.

  12    They, they simply have failed to make any showing at all.

  13               The next group, your Honor, are entities that are not

  14    affiliates of the debtors, but are indemnified, they said, or,

  15    or as to which Aldrich or Murray otherwise has agreed to be

  16    responsible.      But that language is a little misleading, your

  17    Honor, because all of these indemnifications were assigned.

  18    All of these indemnifications were part of assignments during

  19    that divisive merger transaction.           These are not agreements

  20    that Aldrich or Murray in their 48 days of existence

  21    prebankruptcy have made.         Fifteen of the named entities, your

  22    Honor, are listed, but there are another large group of, a

  23    potentially large group of unidentified other parties which

  24    include affiliates of all of the foregoing under various

  25    agreements and their respective officers, directors, partners,
Case 20-03049    Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 103 of 147
                                                                                     102

    1   stockholders, employees, agents, representatives, and any

    2   permitted successors or assigns.            In the new, in the amendment

    3   today, your Honor, this morning's amendment to, to Annex B,

    4   there's also another group of, of unidentified proposed

    5   indemnitees, Ingersoll Rand U.S. HoldCo. and its affiliates,

    6   including without limitation.           Gardner Denver, Inc., Gardner

    7   Denver Holdings, Inc. and Ingersoll Rand are each a protected

    8   party, to the extent named in an asbestos claim.

    9               So we have all kinds of, of additional parties, your

  10    Honor.     Who knows how many there are out there.             With respect

  11    to these indemnification obligations, again, your Honor,

  12    they're contrived.        They're all part of a structure that is

  13    designed specifically to obtain relief in this case.                 In a

  14    full-pay case, though, your Honor, indemnity claims are going

  15    to replace the claims of the asbestos claimants once

  16    liquidated.

  17                So there's no risk of irreparable harm.             You're

  18    trading one creditor for another and to propose that

  19    indemnified parties receive the benefit of an injunction so

  20    that the asbestos claimants can't recover puts one set of

  21    parties above another and makes absolutely no sense at all.

  22    It's, it's an absolute bias against the asbestos claimants.

  23                Moving to the insurers, your Honor, there are proposed

  24    insurers who have insurance-related agreements or they're like,

  25    they're under Aldrich or Murray again, they were assigned.                   In
Case 20-03049   Doc 1-3    Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 104 of 147
                                                                                      103

    1   a full-pay case, your Honor, there's no reason to protect the

    2   insurance assets.        Everyone's going to be paid in full.            So

    3   there's no risk of irreparable harm.             The asbestos claimants

    4   are really the intended beneficiary of these contracts and they

    5   should be permitted to continue to collect from every available

    6   resource as long as it's not going to harm this estate and it's

    7   not going to harm this estate because there's a backstop for

    8   the payors.

    9              Recently, in the Imerys bankruptcy case, your Honor --

  10    that's the, the talc supplier to Johnson & Johnson --

  11               THE COURT:      Right.

  12               MS. RAMSEY:       -- and other products -- no temporary

  13    injunctive relief was sought or entered to protect the

  14    available insurance and litigation continued and has continued

  15    over the past 15 months.          As your Honor has heard in Kaiser

  16    Gypsum many times the argument bankruptcy is not intended to

  17    benefit insurance companies.           And finally, your Honor, stays

  18    are frequently lifted in cases to make sure that insurance

  19    proceeds are allowed to be pursued during the bankruptcy,

  20    provided that it will not depreciate the assets that are

  21    available, in any event, to, to the other claimants.

  22               Moving to the third standard, balancing of the harms,

  23    your Honor, balancing of harms in this situation favors the

  24    claimants.        The claimants have immediate economic interests.

  25    As Mr. Maclay said, you know, at the beginning, these
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                               C Page 105 of 147
                                                                                    104

    1   claimants, the money that they are seeking mean the difference

    2   between relative comfort at the end of their life or sometimes

    3   foregoing that comfort.        It means the difference between a

    4   dying person's peace of mind that they have left behind, you

    5   know, security for their family versus the absence of that

    6   peace of mind.      It is dismissive and callous to assert that

    7   asbestos claimants would suffer only mere delay.               It has real

    8   and tragic consequences and, in addition to the emotional and

    9   medical consequences it has, in some states claimants will lose

  10    rights of compensation upon death.           And so that -- and, and

  11    also, to the extent that litigation is not continuing, rights

  12    may be lost because a claimant's memory loss or death may

  13    impact the ability to pursue claims in the future.

  14               While the automatic stay is automatic, non-debtor

  15    injunctive relief is discretionary with this Court and the

  16    debtor offers no justifications to treat the asbestos claimants

  17    differently here than it plans to treat all of the other

  18    creditors of New TTC and New Trane.

  19               We heard debtors' counsel say what kind of bankruptcy

  20    do you have?      How -- how will -- how are you going to have a

  21    bankruptcy case if at the same time claims are being eliminated

  22    and paid during the course of the case?            But inconsistently at

  23    the beginning in the opening argument the Court heard how

  24    things are being filed every single day and litigation

  25    continues to, to go on every single day and, and it goes on day
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                               C Page 106 of 147
                                                                                    105

    1   in and day out, were the phrases that I believe counsel used.

    2   It is the case that the current claimants, to the extent that

    3   they are valuing, liquidating, being paid in the ordinary

    4   course, are likely to be replaced by individuals who are

    5   diagnosed and who will then have cognizable claims that they

    6   will pursue in this bankruptcy case in litigation, but we would

    7   advocate to the Court that it is a much more appropriate and

    8   effective way for those claims to be valued in the real world

    9   in the tort system, which is the American judicial system, and

  10    you heard a lot of things about how, you know, this Court is,

  11    is supposed to intervene and fix the way that the justice

  12    system works, but we do not believe that that is the purpose of

  13    this Court.

  14               Your Honor, in a full-pay case there's simply no

  15    reason --

  16               Moving to the next slide.

  17               -- that there is a need to protect limited assets so

  18    that they can be fairly allocated because 524(g) at its root

  19    was designed, really, in mind of cases where there was a

  20    limited fund and claimants should share in that limited fund.

  21    The use of 524(g) in a contest in which there is a full-pay

  22    case does not require that every single claim be valued exactly

  23    the same.     In fact, in every single asbestos trust there is the

  24    constitutionally required exit to the tort system, ultimately,

  25    so that a claimant can try its claim before a jury, as is its
Case 20-03049    Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 107 of 147
                                                                                     106

    1   right.     In, in a trust, which is a full-pay, a trust, it is

    2   perfectly appropriate for claimants to be valued in ways that

    3   would otherwise be more typical of valuation mechanisms in the

    4   tort system.

    5               So the idea that this is somehow contravening the

    6   purposes of 524(g) is just not a correct statement.

    7               The protected parties had been out, at this litigation

    8   for, for some time and there is no reason to believe that in

    9   the next 14 days that any significant change is going to affect

  10    them by not granting this TRO.           The debtors are not going to

  11    suffer any harm.        To the extent that claims are liquidated and

  12    paid, they'll simply move out of this bankruptcy and that will

  13    simplify and expedite the bankruptcy case and, in fact, it'll

  14    eliminate the reason for this Court to have extensive

  15    litigation over whether or not an estimation proceeding is

  16    appropriate in this context and how claims are to be resolved.

  17                And finally, your Honor, denying injunctive relief

  18    will expedite the resolution of this case because it will mean

  19    that there are countervailing urgencies and pressures that are

  20    on the debtor, not just on the claimants.

  21                Your Honor, moving to the final point, no public

  22    interest.     There's -- a TRO would normalize an otherwise

  23    existential threat to the integrity of this entire system.

  24    This is a carefully structured scheme which contravenes

  25    everything that Congress established in the Bankruptcy Code to
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                               C Page 108 of 147
                                                                                     107

    1   balance the competing interests of debtors and creditors.                   This

    2   is not a normal reorganization.          We're now seeing it for the

    3   third time and, perhaps, it's a little less shocking than it

    4   was the first time, but this is not a, a normal bankruptcy.                   We

    5   believe the Court had it exactly right that, that the idea that

    6   a nondebtor can sit outside a bankruptcy case, go about its

    7   business, capture one set of creditors in a trap, and hold them

    8   there for, indefinitely.         It is, is simply not the way that

    9   this process was intended to work.

  10               A stay or injunction allows the debtors to receive,

  11    the, the protected parties to receive the equivalent of an

  12    automatic stay while not having that.            So they are free of

  13    disclosure and reporting requirements.            They're outside the

  14    Court's supervision.        They can continue to engage in whatever

  15    transactions they want, pay their shareholders, pay their

  16    officers dividends and bonuses and they are completely exempt

  17    from all processes, including the fact that as a result the

  18    quarterly fees that are paid as a result of these matters are a

  19    fraction of what would be made, paid if the, the real party in

  20    interest were to be a debtor in the case.

  21               There is a strong public interest in the timely

  22    compensation of personal injury claimants and in the principle

  23    that all entities should be held accountable for the harms that

  24    they cause.       To the extent that the debtors or the payors under

  25    the funding agreement have defenses like chrysotile isn't
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29    Desc Exhibit
                               C Page 109 of 147
                                                                                     108

    1   really that injurious and mesothelioma is a naturally occurring

    2   disease, if they want to advocate those positions, there's a

    3   place for them to do it.         It's in the tort system.          Those

    4   issues are litigated every day and that's where they should

    5   litigated those issues.

    6              The public interest in a successful reorganization

    7   applies in every case, but in particular, your Honor, this is

    8   not a case about a successful reorganization.                There's nothing

    9   to reorganize.       You heard a statement that these entities are

  10    mere holding companies.        They really don't have much in the way

  11    of cash.    You heard that in connection with the cash

  12    management.       This is not a true reorganization.           This is an

  13    effort to take advantage of one provision of the Bankruptcy

  14    Code which is legitimate for a company to take advantage of if

  15    it's otherwise prepared to subject its assets to scrutiny, to

  16    the transparency that this process requires, to comply with the

  17    requirements of the Code, to otherwise engage as a real party

  18    in interest.       It is not intended for reorganizations to be

  19    corrupted the way that the debtors and the payors would have

  20    it.

  21               So, in conclusion, your Honor, the debtors have

  22    failed, we believe, to satisfy their burden.                 They will --

  23    denial will expedite a full evidentiary hearing on the merits

  24    of a preliminary injunction.          If the Court were to deny it,

  25    there's no question that we're going to get before the Court
Case 20-03049   Doc 1-3    Filed 07/29/20 Entered 07/29/20 22:33:29    Desc Exhibit
                                C Page 110 of 147
                                                                                       109

    1   much more quickly where the debtors are going to try to prove

    2   up their entitlement to a preliminary injunction and a

    3   committee appointed in the case can contest that.                  It will

    4   certainly not linger because there's ongoing discovery that the

    5   claimants have to initiate in order to get the information to

    6   challenge it.       It will move it along.

    7              And finally, your Honor, it should not be the

    8   claimants' burden to challenge an existing injunction and the

    9   truth is that we all know that once something's out there it's

  10    harder to remove than it is to put it in place in the first

  11    instance.

  12               So again, your Honor, we are asking the Court to deny

  13    the requested TRO.        We understand that this is unique.             We

  14    understand that this is an extraordinary request in the scheme

  15    of bankruptcy, but these cases present extraordinary issues.

  16               The final thing I, I want to say, your Honor, is there

  17    was some discussion about the entry of the preliminary

  18    injunction in Bestwall.         It is correct the preliminary

  19    injunction was entered November of 2018, I believe, and that

  20    preliminary injunction is up on appeal and as the Court knows,

  21    we are contesting and going to an evidentiary hearing in the

  22    DBMP case.        These cases present unique issues.            This case

  23    presents an even more set of unique factors.                  Your Honor, we

  24    believe this is the case where the debtors and the effort of

  25    the parties that are engaging in those unique transactions
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                               C Page 111 of 147
                                                                                    110

    1   designed to abuse and misuse the Code should be told that the

    2   Court is not going to permit that to continue.

    3              Thank you.

    4              THE COURT:     All right.     Thank you.

    5              I think at this point it probably would behoove all of

    6   us to take a ten-minute recess for comfort and then pick up

    7   with Ms. Simpson's arguments.

    8              Anyone opposed?

    9       (No response)

  10               THE COURT:     Okay.    Don't turn off your

  11    videoconference.       We'll leave it right where it is and we'll be

  12    back at 20 till, okay?

  13        (Recess from 4:41 p.m., until 4:53 p.m.)

  14                                    AFTER RECESS

  15        (Call to Order of the Court)

  16               THE COURT:     Have a seat, everyone.

  17               Okay, Ms. Simpson.       Ready to hear from you.

  18               MS. SIMPSON:      Thank you, your Honor.          Thank you.

  19    Linda Simpson, JD Thompson Law, representing Richard and

  20    Calvena Sisk.      Mr. Kazan's also on the phone, or on the video,

  21    and he is the personal injury attorney for the Sisks.

  22               I know your Honor has had mountains of pages to read

  23    today in a short period of time and I just wanted to see if you

  24    had had an opportunity to read the objection?

  25               THE COURT:     I did.
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                               C Page 112 of 147
                                                                                    111

    1              MS. SIMPSON:      Okay.    Thank you.

    2              I, I'm not going to repeat what's in that objection or

    3   what the other parties have stated, but I just wanted to

    4   emphasize a few points.

    5              Assets have, assets have been removed from the reach

    6   of asbestos claimants.        The Reverse Morris Trust Transaction

    7   removed nearly 7 billion of value.           The Texas divisive merger

    8   removed the vast majority of what was left in the Ingersoll

    9   Rand Enterprise.

  10               As -- with respect to the funding agreement and the

  11    statements that the debtors' counsel made that the added

  12    provisions -- these were not in DBMP or the Bestwall cases --

  13    but that those were merely there to describe the process, that

  14    argument is disingenuous.         I've never heard of smart people in

  15    large firms in big cases adding provisions to agreements that

  16    have no substantive effect.          But given that, the plain reading

  17    of those provisions, as set out in the Sisk objection, means

  18    that the funding agreements do not provide assets to the Sisks

  19    or other similarly situated asbestos victims unless the Court

  20    gives away its, to the debtors, its authority and

  21    responsibility to determine the appropriateness of 524(g)

  22    relief as to non-debtor entities and the Court is willing to

  23    limit any plan considerations to the one the debtors propose, a

  24    lump sum payment plan or a sum certain agreed to by the

  25    debtors.
Case 20-03049   Doc 1-3    Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 113 of 147
                                                                                     112

    1              Because the Ingersoll Rand Enterprise put only shell

    2   entities in bankruptcy, the Sisks and other asbestos claimants

    3   have been deprived of their ability to look at the transactions

    4   and have a full picture of the assets that should have been

    5   available to satisfy their claim.            There's no transparency in

    6   this case.        There's no transparency as far as the claimants go

    7   or the Court and transparency and disclosure are longstanding

    8   hallmarks of the bankruptcy process.

    9              There's been a lot of references to the Garlock case

  10    and Judge Hodges, to this and that.            I want to go back a little

  11    before that and recall a case with Thomas Mitchum (phonetic).

  12    It was in 1995 and it dealt with the debtor's lack of

  13    disclosure.       In that, Judge Hodges quoted a Steely Dan song and

  14    he said, "Your black cards can make you money.                So you hide

  15    them when you're able.         In the land of milk and honey, you must

  16    put them on the table."         In this case, the Ingersoll Rand

  17    Enterprise doled a few cards to the debtors and kept the rest

  18    hidden under the table.         If they want to consume the milk and

  19    honey that this Court has to offer in the form of a TRO and

  20    relief, they must submit the full disclosure and transparency

  21    and put their cards on the table.            In this case, the

  22    machinations of Ingersoll Rand Enterprise, they're contrary to

  23    what Congress intended for the bankruptcy system and for

  24    asbestos cases.       Put simply, the actions of the Ingersoll Rand

  25    Enterprise abused the bankruptcy process by first hiding their
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                               C Page 114 of 147
                                                                                    113

    1   assets and then trying to hide them from their victims.

    2              This Court is being asked to grant extraordinary

    3   relief in the form of a TRO to protect the Ingersoll Rand

    4   Enterprise, while what the Inger, while what that same

    5   enterprise has done is to strip all protections from the real

    6   victims like Mr. Sisk.

    7              So why is this Court being asked to protect those who

    8   have already more than adequately protected themselves?                 When

    9   do we protect those who are actually injured?                Your Honor, the

  10    time has come to protect real people, like Mr. Sisk, from the

  11    overreach and abuse of these companies.            On behalf of the

  12    Sisks, I would ask the Court to deny the TRO.

  13               THE COURT:     All right.

  14               MS. SIMPSON:      Thank you, your Honor.

  15               THE COURT:     Anyone else who has not had an opportunity

  16    to speak once at least with regard to the current motion?

  17        (No response)

  18               THE COURT:     Anyone?

  19        (No response)

  20               THE COURT:     All right.     Any rebuttal?

  21               MR. NEIER:     Your Honor --

  22               THE COURT:     Yes.

  23               MR. NEIER:     Your, your Honor, are we going to take

  24    examination of witnesses at some point?

  25               THE COURT:     Well, that's the question.           I've, I've
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                               C Page 115 of 147
                                                                                    114

    1   heard discussion, but I haven't heard anyone asking about

    2   witnesses.

    3              MR. NEIER:     Your Honor, I'd like an opportunity to

    4   examine both witnesses on behalf of the asbestos claimants.

    5   It's David Neier for the asbestos claimants.

    6              THE COURT:     All right.

    7              The only thing, folks, it's now 5:00 and we're obliged

    8   to be out of this building by 6:00.           So we're going to have to

    9   do what we can today and we may not finish.

  10               So don't mean to hamstring you, Mr. Neier, but those

  11    are the practical realities of what we're doing, so.

  12               Did anyone else have anything by way of argument that

  13    did not involve examination?          I'm just asking now.

  14        (No response)

  15               MR. NEIER:     And, your Honor, I would expect my, my

  16    witnesses to take, you know, five, ten minutes, each --

  17               THE COURT:     Okay.

  18               MR. NEIER:     -- at most.

  19               THE COURT:     All right.     Mr. Neier, who did you want to

  20    ask?

  21               MR. NEIER:     First, I'd like to call Mr. Pittard.

  22               THE COURT:     Okay.

  23               Is Mr. Pittard on the line?

  24               MR. PITTARD:      Yes, I'm here, sir.

  25               THE COURT:     All right.     Mr. Pittard, if you'll raise
Case 20-03049   Doc 1-3
                      Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                           C Page 116 of 147
        PITTARD - CROSS                                                         115

    1   your right hand, since we are not physically present.

    2           RAY PITTARD, CLAIMANTS' WITNESS, ADMINISTERED OATH

    3                              CROSS EXAMINATION

    4   BY MR. NEIER:

    5   Q     Good afternoon, Mr. Pittard.     My name is David Neier.

    6         Do you have a copy of your declaration handy?

    7   A     I can get it.   I have, I have an electronic copy I can pull

    8   up.

    9   Q     Okay.

  10    A     Give me one moment here.

  11          Okay.

  12    Q     Okay, great.

  13          Now, Mr. Pittard, you've been a Vice President of the

  14    debtors since the, the corporate transaction on May 1, 2020, is

  15    that correct?

  16    A     Yes, that's correct.

  17    Q     And you've worked for Trane, Ingersoll Rand, various

  18    affiliates since 1988, for over 30 years, is that correct?

  19    A     Yes, that's correct.

  20    Q     And with respect to the May 1 transaction, could you turn

  21    to Annex 1 of your affidavit?

  22    A     Annex --

  23    Q     That's the -- that's the -- that's the chart.

  24    A     That's the chart.    Okay.   Give me a moment.

  25    Q     Okay.   I think it may be on Page 22 of 61 of the PDF.
Case 20-03049   Doc 1-3
                      Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                           C Page 117 of 147
        PITTARD - CROSS                                                         116

    1   A   Okay.

    2       I have it.    Okay.

    3   Q   So, Mr. Pittard, as part of the transaction you see the

    4   gray box that's labeled Aldrich Pump LLC and that's the debtor

    5   in this case, Aldrich Pump, is that correct?

    6   A   That's correct.

    7   Q   And that's why it's gray, is that right?

    8   A   Yes.    'Cause it highlights it at the bottom.         It says it's

    9   the debtor.

  10    Q   And that entity has the asbestos-related claims that were

  11    formerly part of the, the prior entities, is that correct?

  12    A   That has part of it.      I think Murray Boiler, also.         There

  13    is Aldrich Pump, which is Ingersoll Rand New Jersey, Old IR,

  14    and Old Trane is Murray Boiler, the other gray box.

  15    Q   We're going to get to that in a minute.

  16    A   Okay.

  17    Q   With respect to all the other liabilities of those

  18    entities, they -- the -- those liabilities are now in the white

  19    box that's directly to the right of the gray box Aldrich Pump,

  20    is that right, Trane Technologies Company LLC

  21    A   That's, that's correct.       That's correct.

  22    Q   And, and now let's go to the, the other transaction that

  23    you were referring to, which also took place on, on May 1.

  24        With respect to Murray Boiler, that's the other gray box on

  25    this chart, is that right?
Case 20-03049   Doc 1-3
                      Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                           C Page 118 of 147
        PITTARD - CROSS                                                         117

    1   A   Yes, that's correct.

    2   Q   And that's the, that's the other debtor in this case, is

    3   that right?

    4   A   That's, that's correct.

    5   Q   And once again, Murray Boiler has all of the asbestos

    6   liabilities that existed for all of the other entities other

    7   than the ones we just talked about with respect to Aldrich

    8   Pump, is that correct?

    9   A   Yes, that's correct.

  10    Q   And the, the remaining liabilities, that is, the

  11    liabilities to other creditors other than asbestos liabilities,

  12    those are in the white box that is at the other end of that

  13    arrow leading into the gray box, that is, Trane U.S. Inc..              Do

  14    you see that?

  15    A   Yes, I believe so.      That's correct, I believe.

  16    Q   And would you agree with the statement made by Mr. Erens

  17    earlier that you made the, or the, the entities made the

  18    determination that chapter 11 would be a better option than the

  19    tort system in these cases?

  20    A   The, the board of directors made a decision after

  21    deliberation to select chapter 11, as, as explained.

  22    Q   And when you say "the board of directors," which board of

  23    directors?

  24    A   The Aldrich Pump board of directors in that case and the

  25    Murray Boiler board of directors.
Case 20-03049   Doc 1-3
                      Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                           C Page 119 of 147
        PITTARD - CROSS                                                         118

    1   Q   And who made the determination to enter into the divisional

    2   transaction, the divisional merger, on May 1, 2020?

    3   A   Those were recommendations that were presented by outside

    4   counsel and internal counsel and that was decided through the,

    5   the Trane Technologies Company.

    6   Q   Okay.    So the, the Trane Technologies Company made the

    7   determination to enter into the transaction?

    8   A   Yes.

    9   Q   And they made, they made the determination to go into the

  10    transaction so that these entities could file chapter 11, is

  11    that correct?

  12    A   No, that's not correct.       They made the decision to seek

  13    more flexibility in how we address the asbestos liability, as

  14    explained by Mr. Erens.

  15    Q   So you're saying that these companies went into the

  16    divisional merger and filed bankruptcy within 30 days, 31 days,

  17    something like that, but there was no intent on the part of the

  18    companies at the time that the divisional merger was entered

  19    into to file a bankruptcy case and to seek TRO and a

  20    preliminary injunction?

  21    A   No.     During that time there was deliberation by the boards

  22    repeatedly on the options and alternatives and those boards

  23    made independent decisions to, to proceed with the chapter 11,

  24    but alternatives were looked at.

  25    Q   Okay.    How about with respect to other liabilities of these
Case 20-03049   Doc 1-3
                      Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                           C Page 120 of 147
        PITTARD - CROSS                                                         119

    1   companies?        Did they make any determinations with respect to

    2   those liabilities, that they would retain those liabilities?

    3   A   I'm not sure what liabilities you refer to.

    4   Q   The non-asbestos liabilities.        They retained those

    5   liabilities, correct?

    6   A   I think the liabilities that Aldrich and Murray have are,

    7   primarily, related to, to asbestos, if I understand?            I'm not

    8   sure I follow your question, I guess.

    9   Q   Yeah.    I'll try and make it a little clearer.

  10        Can you go to Paragraph 14 of your affidavit?

  11    A   Paragraph 14.        Give me a moment.

  12    Q   And first we'll do the Aldrich Restructuring.

  13    A   Sure.

  14        Okay.    Paragraph 14.

  15    Q   So I would direct your attention to Paragraph 14(c).

  16    A   Correct.

  17    Q   It says, "Aldrich was allocated certain of the Old IRNJ's

  18    assets" --

  19        What does that stand for, by the way?

  20    A   That's Ingersoll Rand New Jersey, Old Ingersoll Rand.

  21    Q   Uh-huh (indicating an affirmative response).

  22        -- "as set forth below, and became solely responsible for

  23    certain of its liabilities, including the asbestos claims

  24    against Old IRNJ and the defense of those claims," you see

  25    that?
Case 20-03049   Doc 1-3
                      Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                           C Page 121 of 147
        PITTARD - CROSS                                                         120

    1   A   That is correct.

    2   Q   And then go to the next paragraph, Paragraph (d) below

    3   that.

    4   A   Correct, okay.

    5   Q   And it says, "New Trane Technologies was allocated all

    6   other assets of Old IRNJ and became solely responsible for all

    7   other liabilities of Old IRNJ," is that correct?

    8   A   That's correct.     That's correct.

    9   Q   And is that your understanding of the transaction?

  10    A   That's my understanding of the transaction.

  11    Q   And you're saying that at the time that you went into this

  12    divisional merger there was no intent to file a subsequent

  13    bankruptcy on behalf of the new entity, Aldrich Pump, is that

  14    correct?

  15    A   What I'm saying was we were seeking flexibility and we

  16    wanted to set this up to give ourselves options to look at the

  17    best way to resolve it.

  18        So the boards met and looked at those options and the

  19    option that was chosen at the end was the chapter 11 filing.

  20    So that's, that's all I know.

  21    Q   So it was on the table?

  22    A   At the time there was, flexibility was on the table, but

  23    there was no options predefined.

  24    Q   Can we agree that with respect to Murray Restructuring it's

  25    the same setup, Paragraph (c) and (d), also in Paragraph 14 of
Case 20-03049    Doc 1-3
                      Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                           C Page 122 of 147
        PITTARD - CROSS                                                          121

    1   your declaration --

    2   A   Yes.

    3   Q   -- that Murray became solely responsible for the asbestos

    4   liabilities and New Trane was allocated all the other assets

    5   and liabilities, is that correct?

    6   A   That's correct.

    7   Q   All right.      Thank you.

    8               MR. NEIER:     I have no further questions, your Honor.

    9               THE WITNESS:     Okay.

  10                THE COURT:     Any other questions of this witness?         Any

  11    party?

  12        (No response)

  13                THE COURT:     Any redirect?

  14        (No response)

  15                THE COURT:     All right.   Thank you.

  16                MR. TORBERG:     No, your Honor.   This is David Torberg.

  17    No redirect.       Thank you.

  18                THE COURT:     Thank you.

  19                MR. NEIER:     Your Honor, hopefully, we can get through

  20    Mr. Tananbaum just as quickly.

  21                THE COURT:     Okay.

  22                Mr. Neier, go ahead.

  23                Mr. Tananbaum, let me get you sworn, first.         If you'll

  24    raise your right hand.

  25            ALLAN TANANBAUM, CLAIMANTS' WITNESS, ADMINISTERED OATH
Case 20-03049    Doc 1-3
                      Filed 07/29/20 Entered 07/29/20 22:33:29    Desc Exhibit
                           C Page 123 of 147
        TANANBAUM - CROSS                                                        122

    1               THE COURT:     All right, very good.

    2               Please proceed.

    3                                CROSS-EXAMINATION

    4   BY MR. NEIER:

    5   Q   Good afternoon, Mr. Tananbaum.

    6               MR. NEIER:     Oops, okay.    We lost him.

    7               THE WITNESS:     A little too much --

    8   BY MR. NEIER:

    9   Q   Lean back.

  10    A   A little bit too much sun.           Apologies.

  11    Q   No problem.

  12        I would ask, also, do you also have your declaration handy?

  13    A   I do.     I printed out a clean copy and I have it in my

  14    hands.

  15    Q   Okay.     That's good.

  16        Mr. Tananbaum, you're the Chief Legal Officer of the

  17    debtors since the May 1, 2020 transaction that created them, is

  18    that correct?

  19    A   That's correct.

  20    Q   And you, you like -- I'm sorry.           You okay?

  21    A   Yeah.     Just controlling the sun.        Sorry.

  22    Q   Okay.     And you still work for the, the Trane entities, the

  23    non-debtor Trane entities, is that correct?

  24    A   That's correct.

  25    Q   You and, and Mr. Pittard are both seconded to the debtors
Case 20-03049   Doc 1-3
                      Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                           C Page 124 of 147
        TANANBAUM - CROSS                                                       123

    1   for the, the length of these cases, is that correct?

    2   A   That's correct.

    3   Q   And you've worked for Trane Technologies for 15 years,

    4   since January of 2005, is that correct?

    5   A   That's correct.

    6   Q   And as the Chief Legal Officer you're responsible for the

    7   defense and the resolution of all the asbestos-related claims

    8   against the debtors, is that correct?

    9   A   Yes, that's correct.

  10    Q   And would you agree that -- I don't want to repeat what

  11    just happened with Mr. Pittard because I think it's pretty

  12    clear now -- that all of the asbestos-related claims have been

  13    allocated to the debtors and all the other liabilities, non-

  14    asbestos liabilities have been retained by the other Trane and,

  15    Trane entities, is that correct?

  16    A   That, that's correct, along with the asbestos-related

  17    assets which went to Aldrich and Murray with the liabilities.

  18    Q   Uh-huh (indicating an affirmative response).           But the other

  19    liabilities went with the non, or were retained by the

  20    nondebtors.       Only the asbestos-related entities, only the

  21    asbestos-related claims were assigned to the debtors, is that

  22    correct?

  23    A   That's correct.

  24    Q   Okay.

  25               MR. NEIER:    I may be done, your Honor.       Just give me
Case 20-03049   Doc 1-3
                      Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                           C Page 125 of 147
        TANANBAUM - CROSS                                                       124

    1   one second.

    2              THE COURT:     Take a moment.

    3       (Pause)

    4   BY MR. NEIER:

    5   Q   Did you have any role in the, in the, the corporate

    6   restructuring transaction?

    7   A   Not as such.     I'm not a corporate transactional lawyer and

    8   the, the restructuring was accomplished via internal and

    9   external corporate M&A attorneys.

  10    Q   Okay.     And who were those corporate M&A attorneys?

  11    A   Well, you've got the Jones Day team that has, has

  12    identified itself at the hearing and, and as well as some

  13    internal staff as well.

  14    Q   And did they represent the, the non-debtor Trane-Ingersoll

  15    Rand entities at the time of the corporate transaction, the

  16    divisional merger?

  17    A   Yeah, that's accurate.

  18    Q   Okay.

  19               MR. NEIER:     Your Honor, I have no further questions.

  20               THE COURT:     Other parties of this witness?

  21               MR. TORBERG:     Nothing for the debtor, your Honor.

  22               THE COURT:     Anyone?

  23        (No response)

  24               THE COURT:     All right

  25               Thank you.     If you were standing, you can step down,.
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                               C Page 126 of 147
                                                                                    125

    1   but we're --

    2              Any other evidence?

    3              THE WITNESS:      Thank you, your Honor.

    4              THE COURT:     Any other witnesses to be called,

    5   Mr. Neier?

    6              MR. NEIER:     Not by, not by me, your Honor.

    7              THE COURT:     Anyone else wishing to present evidence?

    8       (No response)

    9              THE COURT:     Okay.

  10               All right.     Any -- and I think I've already previously

  11    called for anyone else who wanted to make arguments in

  12    opposition to the motion.

  13               So I guess it goes back to the debtor at this point

  14    for, for rebuttal, if, if desired.

  15               Mr. Erens?

  16               MR. ERENS:     Yes, your Honor.       Yes, we would like to do

  17    rebuttal.     Your Honor, I'll try to keep it relatively brief,

  18    given the hour 'cause I know you do have some time limitations.

  19               We heard a tremendous amount of material from

  20    Ms. Ramsey.       The reality is we've all heard it before.            We've

  21    heard all of those arguments in the Bestwall case.                They were

  22    all rejected by Judge Beyer.          Now the matter is on appeal, but

  23    we do have a decision in the Bestwall case that addresses all

  24    of those issues and they were all rejected for all the same

  25    reasons that I indicated at the beginning, your Honor, that you
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                               C Page 127 of 147
                                                                                     126

    1   should enter the TRO.        If we're going to have a legitimate

    2   bankruptcy, your Honor, the claims have to be in this case.

    3   They can't be litigated throughout numerous courts across the

    4   country.    That would eviscerate the stay and the purpose of the

    5   bankruptcy case.

    6              But I do want to address a couple of specific items

    7   that came up in, I think, most of Ms. Ramsey's presentation,

    8   but also maybe a couple others.          So one was the reference to

    9   the RMT Transaction.        The facts of the RMT Transaction are

  10    somewhat complicated, but the most important point is, your

  11    Honor, that transaction was announced in early 2019.                It has

  12    nothing to do with the divisional merger and the ultimate

  13    filing of these bankruptcy cases.           That transaction was in the

  14    works year, well, more than a year before and as we even heard,

  15    it deposited $1.9 billion of cash into the Trane Technologies

  16    family.    So that have that cash.         That cash is available to try

  17    to cut a deal.      As we've said from the beginning, our goal in

  18    this case is to reach a resolution with the plaintiffs.                 We are

  19    here to negotiate.       They seem to be here to fight and to

  20    object, but we are here to negotiate to reach a resolution that

  21    will be good for everyone.         We think that is exactly what

  22    524(g) entails.

  23               Secondly, there was continued discussion about the

  24    funding agreement.       I, I addressed that at the beginning of the

  25    presentation.      I want to address it, again.         There's this
Case 20-03049    Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29    Desc Exhibit
                                C Page 128 of 147
                                                                                      127

    1   allegation that's completely untrue that language in the

    2   funding agreement gives the nondebtors the ability to control

    3   the case, that, for instance, only a plan that they like can be

    4   confirmed in this case.         That is not the case at all, your

    5   Honor.     Matter of fact, in the Owens Illinois case, which is

    6   not in your jurisdiction but is in Delaware, I do believe the

    7   equivalent agreement to a funding agreement, similar type of

    8   case, is this does say that the only case that would be funded

    9   would be one that's acceptable to the non-debtor entities.

  10    That's not the case, your Honor.

  11                Again, the provision that keeps coming up is very

  12    simple, which is if there is going to be a deal between the

  13    debtors, the payors under the funding agreement, and the

  14    plaintiffs, it's going to be a consensual deal.                  It's going to

  15    be a 524(g) deal and the clarification in the agreement is if

  16    the nondebtors are going to pay through the funding agreement,

  17    they should be released as part of the plan.                  Apparently, the

  18    plaintiffs are contemplating some scenario which seems

  19    fantastic to at least me, your Honor, that we would spend all

  20    this time negotiating a deal, the funders would pay money into

  21    a trust, and then the plaintiffs could then, later then pursue

  22    them, again.       That would not be a deal.        Of course, the

  23    nondebtors would not have a reason to deal.              And if the

  24    plaintiffs didn't agree to the amounts that the funders were

  25    planning on putting into the trust, they wouldn't vote for the
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                               C Page 129 of 147
                                                                                    128

    1   plan.    So there wouldn't be a deal, either.

    2              So the scenarios that are being raised by Ms. Ramsey

    3   and the like are not scenarios that ever are going to exist.

    4   Our goal is to get a deal and that deal, like all other cases,

    5   will involve, to the extent the numbers justify, payments under

    6   the funding agreement and it would be appropriate at that time

    7   for the nondebtors to get a 524(g) release for that

    8   contribution.       I think somebody once in this hearing said that

    9   there was a recent plan where there was no 524(g) release for

  10    nondebtors.       They also said there was no funding.          Well, of

  11    course, if there's no funding, then there's no need for a

  12    524(g) injunction for the nondebtors.

  13               But if the nondebtors are going to fund the plan, of

  14    course, they're entitled to a 524(g) release and that's common,

  15    commonplace in 524(g) reorganizations.

  16               Now your Honor will have some time at some point to

  17    look at the funding agreement, yourself, and, of course, if

  18    your Honor believes that there's a problem with the funding

  19    agreement, we would address it.          But the, the hysteria that's

  20    being thrown out with respect to the funding agreement is way

  21    overdone.     There's no intent to change the purpose of the

  22    funding agreement from the prior cases.

  23               So as another example, if your Honor ruled through

  24    estimation or otherwise that the amount that needed to be

  25    funded in a plan in this case was "X," okay --
Case 20-03049   Doc 1-3    Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 130 of 147
                                                                                     129

    1              THE COURT:      Uh-huh (indicating an affirmative

    2   response).

    3              MR. ERENS:      -- and that went through all of the, the

    4   litigation that's necessary for that, the funding agreement

    5   provides that the funding has to be there for that, for that

    6   liability.        So it's not that, you know, the number has to be

    7   acceptable to the nondebtors.           That's just simply not the case

    8   at all.

    9              But again, your Honor, if, if you found in the funding

  10    agreement provisions that you found to be unclear or

  11    unacceptable, we, of course, would deal with that with your

  12    Honor and the plaintiffs, but that's simply not the case in the

  13    current funding agreements.

  14               Another thing that Ms. Ramsey, I think, said was that

  15    there was some implicit threat in our Information Brief that we

  16    were going to seek estimation in this case, promptly.                 Well, we

  17    are going to try to seek estimation in this case promptly or

  18    some liability determination because what's happened in the

  19    other cases is the plaintiffs keep complaining that the cases

  20    aren't moving.       We don't want to be accused of not moving this

  21    case.     Now if we sit down with the plaintiffs and there's a

  22    deal to be discussed and they would prefer that we put off

  23    estimation or some type of liability determination, of course,

  24    we would have that discussion.           But the most important part is

  25    we do not want to be accused of not moving this case and,
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                               C Page 131 of 147
                                                                                      130

    1   matter of fact, in the Bestwall case there's a motion pending

    2   by the ACC that seeks to dismiss the case for failure to

    3   prosecute the case.       Well, we never want to be accused of not

    4   promptly prosecuting this case and that's why we want to move

    5   this case for the benefit of all parties, including the

    6   plaintiffs.       The plaintiffs are not benefitting by the case

    7   lingering in chapter 11.         That's why we want to move the case

    8   as promptly as possible.

    9              Couple of other things that came up, your Honor, with

  10    respect to insurance.        There was a variety of statements.             I'm

  11    not sure I understood all of them.           But as I said, your Honor,

  12    insurance is an asset of this estate.            Seeking to gain access

  13    to the debtors' insurance for the reasons that are set forth in

  14    our motion is clearly a violation of the automatic stay.                    It's

  15    an attempt to obtain control of property of the estate and,

  16    therefore, is enjoined under section 362(a)(3) of the

  17    Bankruptcy Code.

  18               So we, we see no basis not to provide the insurance

  19    parties with protected party status or ultimately find that the

  20    plaintiffs should not be able to access the debtors' assets

  21    through the insurance because that will reduce the assets

  22    available for the reorganization.

  23               There were some statements made about delay with

  24    respect to the four factors, that, that delay by claimants

  25    causes harm to them.        Of course, it causes some harm to them.
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                               C Page 132 of 147
                                                                                    131

    1   We are not unsympathetic to the plaintiffs in this case, far

    2   from it.    But again, your Honor, it's important to understand

    3   that these plaintiffs do sue numerous parties.               They are

    4   collecting from numerous parties, from other tort defendants,

    5   and from trusts.

    6              So while, again, we'd like to move the case and get

    7   them compensated as soon as possible, it is just simply not the

    8   case that, for instance as being alleged, that they're getting

    9   no compensation because this case will be pending.                That's

  10    simply not the case.

  11               I think, your Honor, in closing, 'cause, again, I

  12    didn't want to make too long of an argument, Ms. Ramsey

  13    admitted this at the very end.          I think this is very telling.

  14    She said, you know, we understand we're asking for

  15    extraordinary relief to deny the TRO because it's never been

  16    denied in other cases.        Because as we indicate in our

  17    pleadings, every single case where it's been asked in an

  18    asbestos context, the PI has been approved.             Every single case

  19    where the TRO has been requested, it has been approved.                 I know

  20    it's still pending in the DBM case, DBMP case.

  21               So what is being asked by the plaintiffs in this case,

  22    or the objectors, is really extraordinary relief, which is to

  23    allow a bankruptcy to exist and, notwithstanding, all the

  24    claims in the bankruptcy are going to start being litigated

  25    throughout various courts in the federal and court, federal and
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                               C Page 133 of 147
                                                                                    132

    1   state court system throughout the country.             That is not a

    2   typical bankruptcy case.         That is in violation of Robins.

    3   Robins makes the point from Fourth Circuit law, going back to

    4   the 1980s, that when third-party litigation puts undue pressure

    5   on the debtor, which is what Ms. Ramsey's intent would be, or

    6   it interferes with the reorganization effort it should be

    7   enjoined, whether it's just simply should be enjoined or it

    8   should be enjoined based on the four factors that we laid out

    9   in our pleadings and discussed previously.

  10               With that, your Honor, if you have any specific

  11    questions 'cause I know a lot came up in the presentations,

  12    especially --

  13               THE COURT:     Uh-huh (indicating an affirmative

  14    response).

  15               MR. ERENS:     -- in Ms. Ramsey's, we'd be happy to

  16    answer any specific questions.

  17               THE COURT:     All right.     Thank you, for now.

  18               Anyone else?

  19               Ms. Ramsey?

  20               MS. RAMSEY:      Your Honor, could I have a very brief

  21    opportunity to respond?

  22               THE COURT:     Go ahead.

  23               MS. RAMSEY:      I'm only going to make two short points,

  24    your Honor.       The first is there was an interesting, I think,

  25    slip of, of the tongue here with respect to no plan funder
Case 20-03049    Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 134 of 147
                                                                                     133

    1   would -- would -- nobody -- no funder would dedicate assets if

    2   they weren't going to get relief.            But that's inconsistent with

    3   what we keep hearing from the debtors, which is the funding

    4   agreements are assets of the debtors, that, that give them

    5   unfettered access to be able to pay.             And now what we're

    6   hearing is, "Well, no, it's not really an asset of the debtor.

    7   It's a contribution of a kind by, by a third party, a

    8   nondebtor."

    9               So this -- this -- this effort to sort of weave in

  10    some sort of allegation that, that it's really not an asset of

  11    the debtor unless we say it is because we really are trying to

  12    buy relief and, and I think that's the -- it's, it's a pay-to-

  13    play kind of structure that your Honor should not, should not

  14    endorse.

  15                The, the other point, your Honor, is, is I, I don't

  16    believe that there's hysteria around the funding agreement.                  I

  17    think, I think the point is that the funding agreement this

  18    time changed.       There's never been a reorganization like this.

  19    None of them have been successful yet.             There have been no

  20    deals.     There have been, you know, there's been one decision

  21    and we challenged that and, as I said, it, it is on appeal.

  22                But, your Honor, these reorganizations continue to

  23    come.     These structures continue to come.           We believe that this

  24    is a different enough structure this time by reason of the

  25    changes to the funding agreement to justify this Court entering
Case 20-03049    Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29    Desc Exhibit
                                C Page 135 of 147
                                                                                      134

    1   a different type of decision than was previously entered on the

    2   TRO in DBMP.       And, your Honor, I do not believe there was a

    3   effort to contest the, the entry of the TRO in, in Bestwall,

    4   but simply the preliminary injunction.

    5               Thank you, your Honor.

    6               THE COURT:     Anyone else?

    7       (No response)

    8               THE COURT:     Well, I wish I had had the benefit of

    9   having all those thoughts over the weekend, but I did not and I

  10    was in court this morning.          So while I read the responses that

  11    were filed by the objecting parties, I did so hurriedly and

  12    there's quite a bit to digest here.            It would be sufficient to

  13    say that, from what I did in DBMP, that, and as alluded to, I

  14    have some concerns about these transactions.                  The combination

  15    of the divisional merger, the trip to North Carolina.                  I

  16    understand Ingersoll Rand.          I went to Davidson.          I know where

  17    it is.     The, but the bottom line is from Delaware corporation

  18    to Texas corporation to debtors filing as North Carolina

  19    corporations here and, and the advent of, of this, and I

  20    understand how this all came up.            I'm concerned about the

  21    transactions and the propriety of what we're doing and to that

  22    end, I, in DBMP I did what I'm going to do now, which is to say

  23    I feel the obligation to grant the, the TRO, but with a full

  24    understanding that the preliminary injunction's going to

  25    require a good bit more.
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                               C Page 136 of 147
                                                                                    135

    1              Now the COVID virus and the shutdowns and all that

    2   affected our time in DBMP.         So we haven't had those hearings

    3   yet and we've been forced to enter the preliminary injunction

    4   with a savings clause.        I hope we don't have those kinds of

    5   delays now.

    6              The bottom line is I question whether this is what

    7   Congress intended when they created 524(g).             It's not a

    8   Manville situation and generally, when enterprise integrity is

    9   threatened by claims and assets are limited it appears to me

  10    that Congress envisioned that 524(g) would be a vehicle where

  11    the corporation could come in, subject its assets and

  12    transactions to, to scrutiny, and then with the cooperation of

  13    the asbestos creditors come up with a, a trust and a plan under

  14    that vehicle.

  15               This is something less than that.           I understand why

  16    the entities, Trane, Ingersoll Rand, would feel that it would

  17    be a unnecessary burden to, to bring the entire enterprise into

  18    a bankruptcy context for getting this relief.                I question

  19    whether this can be obtained in the absence of, of that

  20    excursion or whether or not it is appropriate under the

  21    circumstances absent the support of the creditor body.

  22               At the same time because we are on the first day of

  23    the case and we need some time for all to react and to get a,

  24    the creditors' committee, the asbestos creditors' committee

  25    formed, I feel obliged to enter the TRO on the same terms as
Case 20-03049   Doc 1-3    Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 137 of 147
                                                                                     136

    1   before, before the 14-day provision.             As noted, bankruptcy

    2   courts generally do so in these circumstances, but these

    3   circumstances are different than what has been attempted before

    4   and as I had understood it, most of the fighting in Bestwall at

    5   the outset of the case, at least, was over whether or not the

    6   case was subject to dismissal under the Carolin standards, not

    7   with less attention focused on the, the TRO.

    8              You're going to be lucky if you can get me to be

    9   consistent with myself, much less with Judge Beyer.                 So you're

  10    going to have to forgive me.           I have not been sitting in the

  11    room listening to all those arguments.             So I'm going to have to

  12    take my cases as, as they come up and judicial independence

  13    means that I may or may not agree with what was done there.

  14               So the bottom line is I'm going to grant the TRO as

  15    requested.        I think I need to do it, the way I read the Rule is

  16    that I have to do it for 14 days, renew for 14 more if there's

  17    cause, and then, beyond that, we have to start talking about a

  18    preliminary injunction.         I question whether we can get a

  19    committee formed in that time period and, frankly, given my

  20    other two cases with Kaiser on for confirmation in July and

  21    DBMP up for some hearings as well, of whether we're going to be

  22    able to get a full-blown preliminary injunction hearing held in

  23    the time periods we're talking about.

  24               But for now, I think the best thing I can do is put

  25    the TRO in place with full reservations of rights and
Case 20-03049   Doc 1-3    Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 138 of 147
                                                                                     137

    1   arguments.        Don't take, take this as going to be written in

    2   stone forever because I have grave concerns about what's being

    3   proposed here.

    4              We will -- I can get you back in court at least on a

    5   TRO basis for an extension.          Looks like -- we are here on the

    6   22nd -- I can have a hearing on July the 1st, if you all are

    7   not looking for exact compliance or if we tie the order from,

    8   from when it's entered, which would probably be tomorrow,

    9   anyway, I could also do this, I think, on July the 6th.                  I have

  10    July the 8th and 9th available as well.

  11               So I'm open for suggestions at this point.               If

  12    there's --

  13               MR. MACLAY:       The 1st and the 6th both work for me,

  14    your Honor.

  15               THE COURT:      Okay.

  16               Anyone got problems on either of those days?

  17               MR. ERENS:      Your Honor, from the debtors' perspective,

  18    the 6th would probably be a better date.

  19               THE COURT:      Uh-huh (indicating an affirmative

  20    response).

  21               MR. ERENS:      Again, the reason we were asking for the

  22    28 days was to give the committee time.             I'm like you.        I don't

  23    know exactly, you know, how long it's going to take them to be

  24    formed, but giving a little bit more time would be beneficial.

  25               THE COURT:      Ms. Abel, perhaps you would have an
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                               C Page 139 of 147
                                                                                    138

    1   opinion on this.       You've already started soliciting the

    2   committee, correct?

    3              MS. ABEL:     Yes, your Honor.       I just wanted to fill in

    4   the gaps on that front.        We have requested that responses be

    5   provided to my office this Friday, which would be the 26th of

    6   June.

    7              THE COURT:     Right.

    8              MS. ABEL:     And it's my intention to put a motion on

    9   for your Court's, your consideration by Monday or Tuesday of

  10    the following week, which would mean that the motion could be

  11    filed on the 29th or the 30th, and depending on how much notice

  12    you think would be appropriate under the circumstances, my

  13    office is available for any of the dates proposed.

  14               THE COURT:     Okay.    Well, let's, let's use the 6th.

  15    That's a Monday.

  16               Madam Clerk, can you double check me on this and make

  17    sure that I'm not --

  18               THE COURTROOM DEPUTY:        You're open.

  19               THE COURT:     -- double booking.

  20               THE COURTROOM DEPUTY:        You're open.

  21               THE COURT:     We had a matter, but I think it was

  22    cancelled, so.      All right.

  23               So, in any event, everyone's on the East Coast at this

  24    point in time, Chicago being the, the farthest west so far?

  25    I'm just wondering whether we start at 9:30 or whether 10:30 or
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                               C Page 140 of 147
                                                                                    139

    1   something else would be better.          Any thoughts?

    2              MR. ERENS:     10:30 would be fine, your Honor.

    3              THE COURT:     Okay.    Let's try 10:30 on the 6th.

    4              Now the, if the parties that announce -- I, I realize

    5   that with as many unnamed and unnoticed parties to the

    6   adversary we have, it's hard to get a consensus, but if those

    7   who are actually participatory feel like that that would be,

    8   that exercise would be a waste of time and want to extend it a

    9   further two weeks, we can try to do something.               The big problem

  10    there is that would put us in the middle of the Kaiser

  11    confirmation hearing and as Judge Beyer has a conflict with

  12    this case, we're limited in, in what our options are there.

  13               So it's up to you folks as to, to where we come with

  14    that, but we're going to have problems getting the next

  15    hearing, is what I'm telling you.           There's -- the only day I

  16    see open right now is the 15th.          So maybe we could do something

  17    else on the, on the 17th.         But again, that's a DBMP day.

  18               But everything else for the rest of the month is

  19    pretty much booked up and so if we're going to have to have a

  20    lengthy evidentiary hearing, we're going to have some problems.

  21    Don't want to encourage anyone to use that for a tactical

  22    advantage, but, but the reality is, as I've said in the other

  23    cases, this is a two-judge court.           It is very easy to overload

  24    us and with four or five of these cases pending at the same

  25    time, that's, that's quickly becoming what's happening.
Case 20-03049   Doc 1-3    Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 141 of 147
                                                                                     140

    1              So for now, let's just talk about it as being July the

    2   6th, at 10:30.

    3              Can I get the debtors to notice a, a continued

    4   hearing?    Or maybe we treat it as a motion for extension, but I

    5   want some sort of notice to go out at least to the primary

    6   firms that are involved in this that we will have a further

    7   hearing on the 6th.

    8              MR. ERENS:      We'll do that, your Honor.

    9              THE COURT:      Okay.

  10               Anything else?

  11        (No response)

  12               THE COURT:      Well, it's a complex situation and I

  13    appreciate how you've come to terms with it so quickly and for

  14    the quality of the, the hearing today, given that we're on the

  15    first day.        You've given me a lot to think about and we'll talk

  16    about it further in detail.          But for now, I feel like that we

  17    at least need to maintain the status quo, even though it's a

  18    status quo of only six weeks duration, to get this thing slowed

  19    down enough so that we can get a good presentation and, and a

  20    decision that you can stand on.           'Cause I'm sure that this at

  21    some point will go up on appeal and I want you to have a, the

  22    Circuit or the District Court to have a good, clean look at it,

  23    all right?

  24               Anything else?

  25               If not, we'll recess.
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                               C Page 142 of 147
                                                                                    141

    1              MR. CODY:     Your Honor, it's Mark Cody.

    2              Just to follow up on some of the, the, the hearings,

    3   the subsequent hearings for at least certain of the pleadings

    4   we filed.

    5              THE COURT:     Right.

    6              MR. CODY:     Would it make sense for us to reach out to

    7   your clerk's office, your clerks to try to pick an agreeable

    8   date --

    9              THE COURT:     Well, while we're all --

  10               MR. CODY:     -- to send out a notice?

  11               THE COURT:     While we're here, Mr. Cody, why don't we

  12    talk for a moment about the needs --

  13               MR. CODY:     Sure.

  14               THE COURT:     -- of the case.       We got the TRO situation.

  15    What kind of exigencies do you, do you anticipate?                How quickly

  16    do you need to come back?

  17               MR. CODY:     We have -- pardon me a second here.            Just

  18    looking for the list of the things.           We have a number of

  19    pleadings that we filed with our initial package that, that we

  20    didn't hear today, given the, there was an, an emergency need

  21    to have them heard, but those, those would be the, the initial

  22    set of pleadings that we would, we would anticipate getting,

  23    having heard by your, by your Honor --

  24               THE COURT:     Uh-huh (indicating an affirmative

  25    response).
Case 20-03049    Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                C Page 143 of 147
                                                                                     142

    1               MR. CODY:     -- which would be something, you know,

    2   looking at the way you described your schedule, the July 15th

    3   date might, might work.         It's not -- it shouldn't take a long

    4   time to cover those off as a practical matter for, for at least

    5   those pleadings and then, after that, I, I suspect we'll be

    6   able to gauge what comes down.

    7               THE COURT:     For that first day, do you anticipate more

    8   than a half a day's worth of hearings?             I know you can't

    9   anticipate --

  10                MR. CODY:     No.

  11                THE COURT:     - the, the objections, but --

  12                MR. CODY:     I, I don't expect that, your Honor --

  13                THE COURT:     Okay.

  14                MR. CODY:     -- given the nature of what we're asking.

  15                THE COURT:     For those who --

  16                MR. CODY:     They appear to be --

  17                THE COURT:     -- who are new to being with us, what

  18    we've been trying to do, recognizing that Judge Beyer and I

  19    can't keep the same people tied up in two different courts at

  20    the same time, I have been working the DBMP hearings around

  21    Kaiser days and that's what this would be.              That also, back

  22    when we were all traveling to these hearings, the idea was to

  23    save some travel time and cost and burden for all of your

  24    folks.

  25                The 15th works fine for me for that first one.
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                               C Page 144 of 147
                                                                                    143

    1              Does anyone else have problems?

    2       (No response)

    3              THE COURT:     Okay.

    4              If you don't mind, let's set that on at 9:30, though,

    5   so that since I have Kaiser the next day and we're in the, in

    6   the rollup to the confirmation hearing, I suspect -- that's the

    7   day of the Truck claim objection as well, I believe.

    8              So let's start at 9:30 on the 15th.

    9              MR. CODY:     Okay.

  10               THE COURT:     Now -- all right.       And beyond that, are

  11    you looking for something, a day in August?

  12               MR. CODY:     Yeah.    If there's something your Honor has

  13    that we could target, we would, we'd get something on the, on

  14    the schedule and then we can evaluate it during --

  15               THE COURT:     Okay.    This one, I think --

  16               MR. CODY:     -- (indiscernible) bring it up if nothing

  17    pops.

  18               THE COURT:     Again, y'all will have to help me out,

  19    those who are in Bestwall.         I have Kaiser on the 13th, DBMP on

  20    the 14th.    Judge Beyer has the 20th with Bestwall.              I could

  21    certainly give you the 21st, if you want that.               That's a

  22    Friday.

  23               THE COURTROOM DEPUTY:        Bestwall is for that day as

  24    well.

  25               MR. CODY:     That would work for the debtors, your
Case 20-03049    Doc 1-3    Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 C Page 145 of 147
                                                                                      144

    1   Honor.

    2               THE COURT:      Bestwall's a two day?        Okay.

    3               Bestwall's got that one tied up, apparently.

    4               MR. CODY:      Okay.

    5               THE COURT:      So we don't want to -- we could go the

    6   other way.         The 12th is available and I believe the preceding

    7   week, we at one time were talking about having the DBMP

    8   preliminary injunction hearing the week of the 3rd through the

    9   7th and we have moved to September on that.               So that week is

  10    free at the moment.

  11                And as well, maybe the local attorneys can help me out

  12    here.     With most of the RNC going to Jacksonville, the, the

  13    24th through the 26th, we thought, was going to be unavailable.

  14    I'm not sure if Downtown's still going to be locked down or

  15    not.     We still have some business meetings that are being held

  16    here and I'm not sure what the security plan is.

  17                But potentially, the, if not those days, the 27th

  18    would be available in August as well.              That's a Thursday.

  19                MR. CODY:      Your Honor, August the 12th would,

  20    considering we'd be in front of you on the 15th of July, maybe

  21    August 12th would, would work --

  22                THE COURT:      How about --

  23                MR. CODY:      -- (indiscernible) your time.

  24                THE COURT:      How about for the local attorneys?            That's

  25    Judge Beyer's chapter 11 day and I'm not sure if that'll create
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                               C Page 146 of 147
                                                                                    145

    1   any havoc there but if y'all think we can work around that,

    2   that, that'd be -- just make three days of it.

    3              MR. CODY:     Your Honor, we'd be amenable to the end of

    4   the month as well.       It's -- it's -- we're not trying to

    5   create --

    6              THE COURT:     Well, it's the same --

    7              MR. CODY:     -- havoc.

    8              THE COURT:     -- same problem.       The asbestos bar is

    9   relatively small and so is my chapter 11 --

  10               MR. CODY:     Okay.

  11               THE COURT:     -- bar and I don't like having people that

  12    need to be in two places at once.

  13               Let's take August 27th, instead, and, and clear that

  14    conflict, so.      All right?     And again, we'll make this one 9:30

  15    Eastern time on that.

  16               MR. CODY:     Okay.    Thank you.

  17               THE COURT:     All right.     Is that enough to start you

  18    off or do we need to go into September as well?

  19               MR. CODY:     That should get us started, your Honor.

  20    Thank you.

  21               THE COURT:     Okay, very good.

  22               Anything else we need to discuss today?

  23        (No response)

  24               THE COURT:     All right.     Thank you very much.

  25               We will recess at this point.
Case 20-03049   Doc 1-3   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                               C Page 147 of 147
                                                                                    146

    1              MR. ERENS:     Thank you, your Honor.

    2              THE COURT:     Uh-huh (indicating an affirmative

    3   response).

    4       (Proceedings concluded at 5:40 p.m.)

    5

    6

    7

    8

    9                                    CERTIFICATE

  10               I, court approved transcriber, certify that the

  11    foregoing is a correct transcript from the official electronic

  12    sound recording of the proceedings in the above-entitled

  13    matter.

  14    /s/ Janice Russell                                 June 25, 2020

  15    Janice Russell, Transcriber                             Date

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
